 349319 NLRB No. 53THE INDEPENDENT1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.The Respondent also has excepted to the judge's decision, assert-ing that it evidences bias and prejudice. On our full consideration
of the entire record in these proceedings, we find no evidence that
the judge prejudged the case, made prejudicial rulings, or dem-
onstrated bias against the Respondent in his analysis and discussion
of the evidence.The General Counsel has excepted to the judge's failure to findthat the Respondent violated Sec. 8(a)(1) by: (1) antiunion activist
Rebecca Thompson's December 19, 1991 statement, set out in sec.
II,C,1 of the judge's decision, which allegedly conveyed to employ-
ees the impression that it would be futile to believe that the Re-
spondent would agree to or abide by a collective-bargaining agree-
ment; and (2) the conduct of Supervisor Inzetta on December 20,
1991, which allegedly created the impression of surveillance of em-
ployees' protected concerted activities. We find it unnecessary to
pass on these matters because they would be cumulative and would
not affect the remedy.In sec. II,F,4 of his decision, the judge dismissed the allegationthat the Respondent violated Sec. 8(a)(1) and (3) by disciplining
photographer Prusha. He found no prima facie case that Prusha's
union support was a motivating factor in the discipline. Contrary to
the judge, we find sufficient evidence in the record to support an
inference that Prusha's union support was a motivating factor. How-
ever, we find that the Respondent has shown that it would have dis-
ciplined Prusha, even in the absence of his union activities. Accord-
ingly, we adopt the judge's dismissal of this allegation of the com-
plaint. See Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899(1st Cir. 1981), cert. denied 455 U.S. 989 (1982).Members Cohen and Truesdale do not find that the Respondent'scounsel, Jon C. Flinker, abused the Board's processes by litigating
the supervisory status of Circulation Director Eugene John. Although
the Respondent's answer of July 10, 1992, admitted that John was
a supervisor, the Respondent amended the answer on March 10,
1993, to deny that John was a supervisor. Inasmuch as this amend-ment occurred prior to the hearing, the Respondent had a right to
amend. See Sec. 102.33 of the Rules. In addition, since the burden
of proof is on the party asserting supervisory status, and inasmuch
as the General Counsel has the burden of proving the violation, the
Respondent was within its rights to put the General Counsel to his
proof.Member Browning agrees with the judge, for the reasons that hefully explicated in sec. II,C,4,c,(3) of his decision, that the continued
litigation of John's supervisory status by the Respondent's counsel,
after the Respondent had unequivocally admitted that John is a su-
pervisor, was frivolous and in bad faith, that it unduly prolonged the
trial, and that it was an abuse of Board processes. She strongly dis-
approves of such conduct by Flinker and believes that he should be
warned against similar conduct in future appearances before the
Board.2The judge found, and we agree, that the Respondent violated Sec.8(a)(5) and (1) of the Act by unilaterally granting a general wage
increase on March 30, 1992. We grant the General Counsel's excep-
tion to the judge's failure to find that the announcement of this in-
crease to employees on March 23 independently violated Sec.
8(a)(1). We have provided a remedy for this violation.Massillon Newspapers, Inc. d/b/a The Independentand Cleveland Newspaper Guild Local 1, a/wThe Newspaper Guild, AFL±CIO, CLC. Cases8±CA±24395, 8±CA±24771, 8±CA±25050, and 8±
CA±25153October 19, 1995DECISION AND ORDERBYMEMBERSBROWNING, COHEN, ANDTRUESDALEOn December 13, 1993, Administrative Law JudgeMarion C. Ladwig issued the attached decision. The
Respondent, Charging Party, and Acting General
Counsel filed exceptions, supporting briefs, and an-
swering briefs. The Respondent filed a reply brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions only to the extent consistent with this Deci-sion and Order.21. We find merit to the Respondent's exception tothe judge's finding that it constructively discharged
Melanie Matthews and Carol Rohr. We find that this
matter was not alleged in the complaint and was not
litigated.The underlying unfair labor practice charge allegedthat the Respondent violated Section 8(a)(1) and (3) of
the Act by discriminatorily disciplining and construc-
tively discharging Matthews and Rohr. After inves-
tigating this allegation, the Regional Director notified
the Respondent by letter of July 21, 1992, that there
was insufficient evidence to support the constructive
discharge allegation and refused to issue a complaint.
Accordingly, the complaint alleges only that the Re-
spondent discriminatorily disciplined Matthews and
Rohr because they had engaged in concerted activities
and to discourage them from engaging in such activi-
ties. Moreover, at the hearing the General Counsel did
not attempt specifically to amend the complaint to in-
clude a constructive discharge allegation. At the close
of the hearing, the General Counsel made a general
motion to conform the pleadings to the proof.Under these circumstances, we agree with the Re-spondent that the General Counsel's motion to con-
form the pleadings to the proof, at the end of the hear-
ing, was insufficient to put the Respondent on notice
that the separate issue of constructive dischargeÐan
issue affirmatively excluded from the complaint by the
Regional DirectorÐneeded to be addressed and liti-
gated. It is of no significance, therefore, that record
evidence bearing on other allegations of the complaint
might also be relevant to the issue of constructive dis-
charge.In light of the above, we find that the issue of theRespondent's purported constructive discharge of Mat-
thews and Rohr is not properly before the Board, andVerDate 12-JAN-9914:15 Jul 29, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\31953apps04PsN: apps04
 350DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Reporter Roland Dreussi, who also attended the meeting, cor-roborated this testimony. Dreussi also testified that, at around the
same time, City Editor Kevin Coffey made a similar remark. Coffey
denied making the remark. The judge did not resolve this credibility
conflict, and we need not do so in view of the corroborated and
uncontradicted testimony regarding Editor Davis. Davis did not tes-
tify.4Although it is not entirely clear, it appears that Gorsich also cre-ated the videotape of the rally, referred to in the judge's decision.5We note that the judge generally discredited Thompson's testi-mony throughout the hearing based on her demeanor and on her
``[apparent willingness] to fabricate any testimony that might help
the Company's cause.''6The Respondent's contention that some of Prusha's photographswere of an unsatisfactory quality does not render unreliable Prusha's
general testimony regarding the methods he used to perform his as-
signments.we reverse the judge's finding that the Respondent vio-lated Section 8(a)(3) in that respect. See CoppingerMachinery Service, 279 NLRB 609 (1986).2. The General Counsel and the Charging Party ex-cept to the judge's failure to find that Circulation Mar-
keting Director Michael Gorsich engaged in surveil-
lance and created the impression of surveillance of em-ployees who participated in a prounion rally across the
street from the Respondent's premises about March 27,
1992. We find merit to the exceptions.Reporter/editor Marla Fox testified that she attendedan editorial staff meeting at which Editor Jim Davis
stated that a union rally was scheduled for March 27
and that he ``would take it personally if any of us at-
tended that rally.''3On the afternoon of the rally, theRespondent closed its facility at 2 p.m. and instructed
employees to ``stay away'' until 5 p.m. The Respond-
ent contends that it closed the building to maintain
order and safety, because it expected up to 10,000 peo-
ple at the rally, based on the sponsor's parade permit.
In fact, the rally attracted only 50 to 60 participants.Editor Davis assigned photographer (and bargainingunit employee) Tom Prusha to cover the rally as a
news story. Prusha testified that, during the rally, Cir-
culation Marketing Director Gorsich stood on the roof
of the Respondent's facility and photographed the
union supporters.4When Prusha developed his news-oriented photographs and delivered them to Davis,
Prusha observed Davis, the Respondent's counsel,
Tannler, and others watching a videotape of the rally
and making joking remarks. Shortly thereafter, Gorsich
asked Prusha to develop a roll of still film that Gorsich
had taken and to provide 8-by-10 inch enlargements of
each frame. According to Prusha, the pictures showed
people at the rally and automobiles parked at the rally
location. The automobile license numbers were clearly
visible in some of the enlargements.The judge found that the rally was a newsworthyevent. He also found that there had been some ``unex-
plained vandalism'' at the Respondent's plant, justify-
ing Gorsich's ``video pictures.'' Accordingly, the
judge concluded that there was no violation of the Act.
We disagree, because we find that the Respondent's
asserted justification does not satisfactorily explain the
amount and scope of its photographic activities on the
day of the rally and the aftermath.In its reply brief the Respondent advances the sameexplanations for photographing the rallyÐthe news-worthiness of the rally, and the need to ensure safetyand obtain evidence in case of future legal proceed-
ings. As to the latter, the Respondent continues to rely
on the judge's finding that ``there had been unex-plained vandalism at the plant'' (emphasis added). Itappears that the alleged threats, harassment, and van-
dalism were directed almost exclusively at antiunion
activist Rebecca Thompson. Contrary to the judge, we
find the Respondent's contentions unpersuasive.The alleged acts of vandalism remained ``unex-plained'' at the close of the hearing, as the judge
found. There is no evidence that any ``unexplained''
vandalism that may have occurred was attributable to
the Charging Party. Thompson's testimony in this re-
spect was equivocal, at best.5It is unclear whether andto what extent she reported the alleged threats and har-
assment to the Respondent or the police. The Respond-
ent's asserted safety and legal concerns seem exagger-
ated, as well, on the record before us. There were no
threats of violence or actual violence in conjunction
with the rally, which was entirely peaceful. Moreover,
on the afternoon of the rally, the Respondent had sent
all employees home and, by its own admission, hired
additional police protection.The prounion rally was newsworthy, and the Re-spondent did publish a news article and an accompany-
ing photograph of the rally. We find, however, that the
extensive nature of the photography, the productions of
enlargements from which individuals or the auto-
mobiles at the rally could be identified, and the man-
ner of review of the videotape by the Respondent had
a purpose beyond the merely reportorial. We havecarefully examined photographer Prusha's detailed tes-
timony regarding other photographic assignments,6andwe find, based on that evidence, that the photographic
record of the rally obtained by Davis and Gorsich was
substantially in excess of what would normally be pro-
duced for a news story of generally the same impor-
tance. In particular, we find it likely, under the cir-
cumstances, that the real purpose of the enlargements,
ordered by Gorsich, of photographs that identify rally
participants and cars, with legible license plates, park-
ed near the rally, was to identify union supporters.We find that the Respondent intended to use its pho-tography of the rally to monitor the union activities of
its employees and that its conduct reasonably tended to
coerce and intimidate employees in the exercise of
their right to show their union support. We find, there-
fore, that the Respondent's conduct in photographingVerDate 12-JAN-9914:15 Jul 29, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\31953apps04PsN: apps04
 351THE INDEPENDENT7At least some of the tentative agreements had been reached ear-lier during the parties' prolonged collective-bargaining negotiations.
We find that the Respondent's bargaining agent, Tannler, reaffirmed
the tentative agreements on December 4, 1991, when the parties suc-
cessfully concluded negotiations on noneconomic issues and memo-
rialized their tentative agreements in a written document the next
day.To remedy the Respondent's bad-faith bargaining, MemberBrowning would also order the Respondent to reimburse the Union
for its negotiating expenses incurred after December 4, 1991. She
finds that bargaining became a sham after that date when, despite
the existing agreement on noneconomic issues, the Respondent's
publisher, Jack Shores, threatened to delay the promised negotiations
on economic issues until it determined whether the Union still had
the support of a majority of the unit employees. She particularly
agrees with the judge's finding, in sec. II,D,3 of his decision, that
the Respondent had no intention of bargaining in good faith and
reaching an agreement with the Union, but instead was using Attor-
ney Flinker's negotiations merely as a delaying tactic until the Re-
spondent could finish unlawfully inducing enough employees to join
its campaign to get rid of the Union. Thus, Member Browning
would hold the Respondent liable for additional costs incurred by the
Union as a result of the Respondent's unlawful conduct. See Fron-tier Hotel & Casino, 318 NLRB 857 (1995); Harowe Servo Con-trols, 250 NLRB 958 (1980); J.P. Stevens & Co
., 239 NLRB 738,773 (1978), remanded in relevant part 623 F.2d 322 (4th Cir. 1980),
cert. denied 449 U.S. 1077 (1981), supplemented 268 NLRB 60
(1983) (negotiating expenses); cf. Houston County Electric Coopera-tive, 285 NLRB 1213, 1217 (1987) (employer did not set out on par-ticularly egregious course of conduct aimed at undermining union
and frustrating bargaining); Neely's Car Clinic, 242 NLRB 335(1979) (no showing of demonstrable nexus between employer's un-
lawful conduct and union's negotiating expenses).8The tentative agreement on the Guild shop provision requires``membership in good standing'' as a condition of employment. The
dues provision requires payment of ``membership dues.'' In ordering
the Respondent to reinstate these provisions for purposes of good-
faith bargaining, we are not ordering the reinstatement of facially un-
lawful contract terms. The Board has found that, although the phrase
``member in good standing'' is ambiguous, it is not facially invalid.
Paramax Systems, 311 NLRB 1031, 1037 (1993), enf. denied onother grounds sub nom. Electronic Workers IUE v. NLRB, 41 F.3d1532 (D.C. Cir. 1994).9Member Cohen would not sever and remand this issue. Thejudge made specific findings regarding the existence of tentative
agreements and did not include a finding that agreement on a 3-year
term had been achieved. The judge declined to make such a finding
after hearing evidence on the issue. Thus, Member Cohen concludes
that the judge found that the parties did not agree to this alleged pro-
vision.the rally created the impression of surveillance and, infact, constituted surveillance of employees in the exer-
cise of their Section 7 rights and violated Section
8(a)(1).3. We affirm the judge's finding that the Respondentviolated Section 8(a)(5) and (1) of the Act by engaging
in bad-faith bargaining, withdrawing recognition from
the Union, and repudiating the terms and conditions of
the expired collective-bargaining agreement. We also
adopt his recommended remedy ordering the Respond-
ent to bargain with the Union, on request, and to rein-
state, for purposes of good-faith bargaining for a suc-
cessor agreement, the tentative agreements reached De-
cember 4, 1991, on conditions of employment.7Thejudge found that these tentative agreements included
Guild shop and dues-deduction provisions,8a supple-mental health insurance provision, and a $2-deductible
prescription drug program.The Charging Party and the General Counsel haveexcepted to several omissions from the judge's rec-ommended remedy. They contend, and we agree, thatin addition to the other remedial provisions, the judge
also should have directed the Respondent to rescind its
repudiation of the expired collective-bargaining agree-
ment and to restore terms and conditions of employ-
ment that were unlawfully repudiated until a successor
agreement is reached. We grant this exception, except
that we shall order the Respondent to restore the un-
lawfully repudiated terms and conditions of employ-
ment until a successor agreement is reached or the par-
ties reach a lawful impasse in bargaining.The Charging Party also has excepted to the judge'sfailure to find that the parties' December 4 tentative
agreements included an agreement that a successor
contract would be for a term of 3 years, and to order
that this alleged additional tentative agreement be rein-
stated for purposes of good-faith bargaining. It relies
on the testimony of Hannah Jo Rayl and Marla Fox.
The Respondent contends that no such agreement had
been reached, relying on evidence given by Michael
Tannler, Rayl, Fox, and Rollie Dreussi. The judge did
not resolve this credibility dispute or decide the issue.Consequently, we shall sever this matter from thecase and remand it to the administrative law judge
solely for the purpose of resolving the credibility con-
flict and making findings and recommendations on the
existing record.9AMENDEDCONCLUSIONSOF
LAWAdd the following new conclusion of law and re-number the subsequent conclusions of the administra-
tive law judge.``5. By announcing on about March 23, 1992, thatit would grant a unilateral general wage increase to
employees, the Respondent violated Section 8(a)(1).''ORDERThe Respondent, Massillon Newspapers, Inc. d/b/aThe Independent, Massillon, Ohio, its officers, agents,
successors, and assigns, shall1. Cease and desist from
(a) Soliciting, assisting, condoning, or encouragingthe circulation or signing of any petition or letter op-
posing the Cleveland Newspaper Guild Local 1, a/w
The Newspaper Guild, AFL±CIO, CLC.(b) Coercively interrogating any employee aboutsigning an antiunion petition, or requiring any em-
ployee to reveal the employee's support of or opposi-
tion to the Union.VerDate 12-JAN-9914:15 Jul 29, 1999Jkt 183525PO 00000Frm 00003Fmt 0610Sfmt 0610D:\NLRB\319\31953apps04PsN: apps04
 352DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(c) Threatening any employee with reprisals or dis-charge to encourage the employee to oppose the
Union.(d) Engaging in surveillance of or creating the im-pression of surveillance of employees in the exercise
of their Section 7 rights.(e) Engaging in bad-faith bargaining, repudiating thecollective-bargaining agreement and refusing to abide
by its terms, and withdrawing recognition from the
Union as the bargaining representative of the unit em-
ployees in the absence of a good-faith doubt of the
Union's majority status or its actual loss of majority;
and reneging on tentative agreements reached with the
Union during collective-bargaining negotiations, pend-
ing agreement on a collective-bargaining agreement or
negotiation to lawful impasse.(f) Disciplining any employee for supporting theUnion.(g) Changing any employee's job duties, or assign-ing any employee less desirable job duties, for support-
ing the Union.(h) Informing any employee that it is denying theemployee a merit raise because the Union filed a
grievance.(i) Refusing to publish an employee's column be-cause of the employee's support of the Union, or be-
cause the Union filed a Board charge on the employ-
ee's behalf.(j) Announcing or implementing any unilateralchange in employees' wages or working conditions.(k) Unilaterally granting across-the-board wage in-creases to unit employees; provided that nothing here
shall be deemed to require the Respondent to cease
giving effect to any wage increases of any kind that
it has granted heretofore.(l) Assigning any reporter to work for or under thedirection of any other newspaper.(m) Infringing on its bargaining unit reporters' juris-diction to cover all stories not assigned to correspond-
ents or derived from wire services.(n) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Rescind its repudiation of the collective-bargain-ing agreement and withdrawal of recognition from the
Union and, on request, bargain in good faith with the
Union as the exclusive representative of the employees
in the following appropriate unit concerning terms and
conditions of employment and, if an understanding is
reached, embody the understanding in a signed agree-
ment:All editorial, advertising, commercial, janitorial,and maintenance employees, but excluding the
publisher, editor, marketing and promotions man-ager, retail advertising supervisor, classified ad-vertising supervisor, circulation director, circula-
tion marketing director, city editor, managing edi-
tor, business manager, office manager, executive
secretary, and all other employees in the mail-
room, pressroom, and composing room.(b) Reinstate, for purposes of good-faith bargaining,the tentative agreement reached December 4, 1991, on
conditions of employment.(c) Restore the former job duties of artist LindaHeather and advertising dispatch clerk Virginia Meyer.(d) Grant reporter Douglas Bennett retroactively themerit raise that it refused to grant him in August 1992
because the Union filed a grievance on his behalf, plus
interest.(e) Restore Douglas Bennett's former duties as full-time reporter for The Independent.(f) Make Dennis Highben whole, plus interest, forthe lost earnings he suffered as a result of its refusal
to publish his weekly column.(g) Remove from its files any reference to the un-lawful discipline of Melanie Matthews and Carol Rohr
and notify them in writing that this has been done and
that the discipline will not be used against them in any
way.(h) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(i) Post at its facility in Massillon, Ohio, copies ofthe attached notice marked ``Appendix.''10Copies ofthe notice, on forms provided by the Regional Director
for Region 8, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places, including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(j) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.ITISFURTHERORDERED
that the issue whether, onDecember 4, 1991, the parties had reached a tentative
agreement on the term of their new collective-bargain-
ing agreement, is severed from this case and remanded
to the administrative law judge solely for the purposeVerDate 12-JAN-9914:15 Jul 29, 1999Jkt 183525PO 00000Frm 00004Fmt 0610Sfmt 0610D:\NLRB\319\31953apps04PsN: apps04
 353THE INDEPENDENTof making credibility resolutions and findings of factbased on the existing record.ITISDIRECTED
that the administrative law judgeshall prepare and file with the Board, and serve on the
parties, a supplemental decision containing credibility
resolutions, findings of fact, conclusions of law, and
recommendations regarding the matter; and that fol-
lowing the service of the supplemental decision on the
parties, the provisions of Section 102.46 of the Board's
Rules and Regulations shall be applicable.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
solicit, assist, condone, or encouragethe circulation or signing of any petition or letter op-
posing the Cleveland Newspaper Guild Local 1, a/w
The Newspaper Guild, AFL±CIO, CLC.WEWILLNOT
coercively question you about signingan antiunion petition, or require you to reveal your
support of or opposition to the Union.WEWILLNOT
threaten you with reprisals or dis-charge to encourage you to oppose the Union.WEWILLNOT
engage in surveillance or create theimpression of surveillance of employees in the exercise
of your Section 7 rights.WEWILLNOT
engage in bad-faith bargaining, repu-diate the collective-bargaining agreement, withdraw
recognition from the Union as your collective-bargain-
ing representative in the absence of good-faith doubt of
the Union's majority status or its actual loss of major-
ity status, or rescind tentative agreements reached in
the course of negotiations pending agreement on a new
collective-bargaining agreement or negotiation to law-
ful impasse.WEWILLNOT
discipline you for supporting theUnion.WEWILLNOT
change your job duties, or assign youless desirable job duties, for supporting the Union.WEWILLNOT
tell you that we are denying you amerit raise because the Union filed a grievance.WEWILLNOT
refuse to publish any employee's col-umn because of the employee's support of the Union,
or because the Union filed a Board charge on the em-
ployee's behalf.WEWILLNOT
announce or implement any unilateralchange in wages and working conditions.WEWILLNOT
unilaterally assign any reporter towork for or under the direction of any other news-
paper.WEWILLNOT
infringe on our reporters' jurisdictionto cover all stories not assigned to correspondents or
derived from wire services.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain in good faith with theUnion and put in writing and sign any agreement
reached on terms and conditions of employment for
our employees in the bargaining unit:All editorial, advertising, commercial, janitorial,and maintenance employees, but excluding the
publisher, editor, marketing and promotions man-
ager, retail advertising supervisor, classified ad-
vertising supervisor, circulation director, circula-
tion marketing director, city editor, managing edi-
tor, business manager, office manager, executive
secretary, and all other employees in the mail-
room, pressroom, and composing room.WEWILL
reinstate, for purposes of good-faith bar-gaining, the tentative agreement we reached December
4, 1991, with the Union on conditions of employment.WEWILL
restore the former job duties of artistLinda Heather and advertising dispatch clerk Virginia
Meyer.WEWILL
grant reporter Douglas Bennett retro-actively, plus interest, the merit raise that we refused
to grant him in August 1992.WEWILL
restore Bennett's former duties as full-timereporter for The Independent.WEWILL
make Dennis Highben whole, plus interest,for the lost earnings he suffered as a result of our re-
fusal to publish his weekly column.WEWILL
notify Melanie Matthews and Carol Rohrthat we have removed from our files any reference to
their discipline and that it will not be used against
them in any way.MASSILLONNEWSPAPERS, INC. D/B/ATHEINDEPENDENTChristine S. Hoffer, Esq., for the General Counsel.Jon C. Flinker, Esq., of Beachwood, Ohio, for the Respond-ent.George W. Palda, Esq. (Berkman, Gordon, Murray &Palda), of Cleveland, Ohio, for the Union.DECISIONSTATEMENTOFTHE
CASEMARIONC. LADWIG, Administrative Law Judge. Thesecases were tried in Akron, Ohio, on 17 days from March 29
to May 6, 1993. The charges were filed by the Union in
Case 8±CA±24395 on March 3, 1992 (amended April 13 and
June 29, 1992), in Case 8±CA±24771 on July 28, 1992, in
Case 8±CA±25050 on December 1, 1992 (amended January
15 and February 24, 1993), and in Case 8±CA±25153 onVerDate 12-JAN-9914:15 Jul 29, 1999Jkt 183525PO 00000Frm 00005Fmt 0610Sfmt 0610D:\NLRB\319\31953apps04PsN: apps04
 354DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1R. Exhs. 104 and 105 are received in evidence. The duplicatetranscript page numbers following 981 are changed to 892A±981A.2All dates are from August 1991 to March 1992 unless otherwiseindicated.January 15, 1993. The complaint was issued June 30, 1992,and the first and second consolidated complaints were issued
September 30, 1992, and February 25, 1993.Since January 1987 two previous publishers and JackShores, the present publisher of The Independent newspaper
in Massillon, Ohio, had been bargaining unsuccessfully for a
renewal of the 1984±1987 union agreement. On September
27, 1991, Attorney Michael Tannler (an official of the parent
corporation) ``assumed responsibility'' for the negotiations,
without Shores sitting in. On December 4, 1991, in the third
bargaining session, the Company and Union reached agree-
ment on all noneconomic issues.The evidence indicates that Shores, who had earlier in-formed antiunion employee Rebecca Thompson how employ-
ees could get out of the Union, advised her that there wasno tentative agreement on noneconomic issues because he
did not like the wording. Thompson continued her antiunion
campaign, with the support of Shores and other supervisors.The primary issues are whether (a) Thompson was anagent for whose conduct the Company is responsible, and
whether the Company, the Respondent, (b) coerced employ-
ees in its support of Thompson's antiunion campaign, (c) en-
gaged in bad-faith bargaining, (d) unlawfully withdrew rec-
ognition of the Union, (e) retaliated against union supporters,
and (f) made unlawful unilateral changes in wages and work-
ing conditions, violating Section 8(a)(1), (3), (4), and (5) of
the National Labor Relations Act.On the entire record,1including my observation of the de-meanor of the witnesses, and after considering the briefs
filed by the General Counsel, Company, and Union, I make
the followingFINDINGSOF
FACTI. JURISDICTIONThe Company, a corporation, publishes a daily newspaper,The Independent, at its facility in Massillon, Ohio, where it
annually derives over $200,000 in gross revenues and sub-
scribes to the Associated Press, an interstate news service. It
admits and I find that it is an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7) of the
Act and that the Union, Cleveland Newspaper Guild Local
1, a/w The Newspaper Guild, AFL±CIO, CLC is a labor or-
ganization within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. BackgroundNegotiations began in January 1987 on the local level torenew the parties' 1984±1987 collective-bargaining agree-
ment, which remained in effect. The negotiations continued
after Jack Shores became the publisher in July 1990. (Tr. 25,
1780, 2329; G.C. Exh. 2, p. 2, art. 1, sec. 3; R. Exh. 21.)Shores' last bargaining session with the Union was heldon August 29, 1991.2As he recounted in his February 10,1993 pretrial affidavit, ``After the negotiating meeting of Au-
gust 29, and early in September 1991,'' outside sales rep-resentative Rebecca Thompson ``told me that a number ofemployees do not wish to be represented by the Guild and
asked me how do we get out of the Guild'' (emphasisadded). Shores checked with corporate counsel and advised
her (G.C. Exh. 108 at 7, par. 22) thatshe needed to produce evidence demonstrating that amajority of the employees no longer wished the Guild
to be their bargaining representative, such as a petition
signed and dated by employees.This advice is not alleged to violate the Act.Later that month, on September 17, Shores posted at theplant and distributed with the employees' paychecks a letter
that I infer was written for the purpose of, and that reason-
ably tended to, support Thompson's antiunion campaign (Tr.
2515; R. Exh. 50). The letter was highly critical of the
Union's bargaining position, despite the fact that Inter-
national Representative Hannah Jo Rayl had told Shores ``I
thought that we'd had a good day'' in the August 29 negotia-
tions (Tr. 586). The letterÐwritten almost 3 weeks after the
last bargaining session and after Shores advised Thompson
how to get out of the UnionÐstated, in part:TO:All Guild Represented Employees:
I've had a chance to reflect on the events of the lastbargaining session as well as on the Guild Committee's
version of those events and want to give you my per-
ception of what happened.....
We were stunned when the Committee informed usthat it was backing off all agreements reached since
mid-summer 1988.I recognize that the Committee has tried to justify itsactions by references to ``packaged proposals,'' ``sign-
ing off'' and ``initializing.''....
In any event, we're further away from reaching anagreement than when I first arrived here over a year
ago. Needless to say, I'm disappointed.At the trial, Shores and Thompson gave contrary testi-mony. They claimed that Thompson asked about getting out
of the Union (or, in Thompson's words, how ``to get rid of
this Union'') after Shores wrote the September 17 letter, andin response to that letterÐinstead of early in September, as
Shores admitted in his pretrial affidavit. (Tr. 2377±2380,
2628, 2778, 2902±2907.) I discredit this testimony of thetiming as fabricated.B. Agreement on Noneconomic IssuesThen 10 days after Publisher Shores wrote the September17 letter criticizing the Union's bargaining position, the
Company's parent corporation (the Goodson Newspaper
Group, Inc., Tr. 3123) replaced Shores in the negotiations.
On September 27 Attorney Michael Tannler, vice president
of the parent corporation, wrote International Representative
Rayl, in part (G.C. Exh. 35):I am writing to advise that I have assumed respon-sibility for the labor contract negotiations now under-way between the Independent and the Guild. I don't ex-pect to be asking Jack Shores to sit in. Accordingly,VerDate 12-JAN-9914:15 Jul 29, 1999Jkt 183525PO 00000Frm 00006Fmt 0610Sfmt 0610D:\NLRB\319\31953apps04PsN: apps04
 355THE INDEPENDENTyou should contact me directly if you wish to discussthe negotiations. [Emphasis added.]Tannler represented the Company in the negotiations onOctober 22 and December 3 and 4. The parties reached a
tentative agreement on all noneconomic issues, including
economic issues that did not involve an increase in cost to
the Company. On the next morning, December 5, after hav-
ing conferred with Shores and with co-counsel, Tannler tele-
phoned Rayl, confirmed the agreement, and advised that
Shores would be contacting her to set up negotiations on the
economic issues. (Tr. 607±608, 653±654, 669±670, 672±673,
805±806, 2529±2530; G.C. Exh. 49.)When Shores telephoned Rayl, he told her he did not ex-pect them to reach an agreement the day before. ``I never
dreamed that this would happen. And I am not prepared to
give you an economic proposal.... 
I'm going to have toget back to you with a date.'' (Tr. 670±671.) Later that
morning when committee member Roland Dreussi went to
Shores' office to set up a bargaining session, Shores said that
he was very busy, that the agreement caught him by surprise,
that he did not have anything ready, and that he did not envi-
sion being able to meet until the end of December or begin-
ning in January (Tr. 1706±1707).Shores admitted, ``I had not anticipated an agreement onthe noneconomics at that time'' (Tr. 2356).C. Company Support of Antiunion Campaign1. Publisher Shores not pleased with languageThe following Monday, December 9, in their work area,staff artist Linda Heather and advertising dispatch clerk
Meyer were ``excited'' about the Union's negotiating a ten-
tative agreement on noneconomic issues and were speculat-
ing whether an agreement on economic issues could be
reached in time for a retroactive check by Christmas.Rebecca Thompson walked up and, as Heather credibly re-called, asked what they were so happy about. When they ex-
plained, Thompson ``just got real serious on the subject and
seemed to be upset by our news and said we didn't know
what we were talking about and went out of the room.'' (Tr.
1432±1433, 1484.)The evidence is not clear whether at this point, Thompsonhad already been in contact with Shores regarding his atti-
tude about the tentative agreement that the corporate attorney
had negotiated. Since early September, when Shores gave her
the wording for an antiunion petition, Thompson had been
campaigning against the Union (Tr. 2781, 2908). Of course,
if the reported progress in contract negotiations were true, it
would render her campaign to get rid of the Union more dif-
ficult.The evidence is clear that by the time Thompson discussedthe tentative agreement with Heather and Meyer again (on
December 19, after she began soliciting signatures on the
antiunion petition 3 days earlier), she had in fact been in
contact with Shores.Meanwhile, in early December before the December 14Christmas party as former Business Manager Bruce Inzetta
credibly recalled, Shores informed the department heads and
other supervisors in a weekly Monday meeting that Thomp-
son was ``orchestrating'' the antiunion campaign (Tr. 370±
378, 381±384, 397±399, 410±413, 448, 467±469). By his de-meanor on the stand, Inzetta appeared to be a truthful, forth-right witness.On December 19 Thompson invited Heather and Meyer tolunch with her and with Lisa Warden, another outside sales
representative who was also antiunion. There, as Meyer
credibly testified (Tr. 1173±1174), Heather asked Thompson
``why she was circulating the petition when ... an agree-

ment had been reached on noneconomics of the contract.''
Thompson, revealing that she obviously had been in commu-nication with Publisher Shores, answered:No, you don't.Linda Heather said, ``Yes, we do, Becky.... 
[T]hecorporation attorney agreed.... 
[W]e do have anagreement.'' And Becky said, ``No, you don't. You
girls may think you do, but you don't.... 
Jack[Shores] doesn't like it. Jack doesn't like the wording.
And Jack isn't going to accept it.''I said to Becky, ``How do you know all of this?''And she said, ``I just do.''When asked on cross-examination if Thompson said that shehad spoken to Shores about the contract, Meyer conceded
that Thompson had notÐafter answering ``Well, if she said
to you, Jack doesn't like it, then how else would she know
if Jack didn't tell her?'' (Tr. 1231±1232.)Similarly, as Heather credibly recalled (Tr. 1435±1436),I said [to Thompson], ``Don't you realize that we havereached with our union an agreement on the non-
economics of our contract. This petition is only going
to ruin and destroy everything we've worked for over
all these years.... 
Why are you trying to do this atthis time?''And she kept shaking her head no at me....And she said to me, she says, ``No, you don't.''
I said, ``No, I don't what?''She says, ``No, you don't.... 
Your union maythink you have an agreement but you don't have an
agreement.... 
Jack doesn't like it. Jack doesn't likethe words. He only works by one set of rules, his set
of rules.''And at that point Virginia [Meyer] turned to Beckyand said, ``Becky, what makes you think this?...How do you know this information?''And she said, ``I just do.''Thompson conceded that she told Heather and Meyer ``Noyou don't. You think that you have everything [except the
economics] settled. You don't have anything settled.'' She
denied saying that ``Jack doesn't like it'' and ``doesn't like
the wording'' and that ``Jack only runs the company by [his]
set of rules.'' She also denied that she had discussed the
``contract negotiations with Jack.'' (Tr. 2810±2811.) Warden
testified that ``all I really recall'' is that ``Becky said that she
had been hearing that for over a year. And I also said that
I had been hearing that for a long, long time'' (Tr. 1993).
Jack Shores denied that he discussed the status of the collec-
tive-bargaining with Thompson (Tr. 2449±2450).Both Heather and Meyer impressed me most favorably bytheir demeanor on the stand as being truthful witnesses. I
credit their testimony. Warden appeared on the stand to beVerDate 12-JAN-9914:15 Jul 29, 1999Jkt 183525PO 00000Frm 00007Fmt 0610Sfmt 0610D:\NLRB\319\31953apps04PsN: apps04
 356DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
less than candid. I discredit her denials (Tr. 1993±1995). Ialso discredit Thompson's and Shores' denials. Their credi-
bility is discussed below.I find that Shores had advised Thompson that there wasno tentative agreement on noneconomic issues, for the pur-
pose of assisting her in obtaining signatures on the antiunion
petition.2. Antiunion campaigning on company timea. In advertising director's officeOn Monday morning, December 16, Rebecca Thompsonbegan soliciting signatures on the antiunion petition that she
had drafted in September on Publisher Shores' advice (Tr.
2782, 2922±2923). The petition, addressed to Shores, stated
(G.C. Exh. 17):To whom it may concern:The following individuals do not want to be rep-resented for collective bargaining purposes by the Guild
or any other unions.We prefer to be able to deal directly with the Pub-lisher.The Company had a longstanding requirement that unionbusiness not be conducted on company time. It required that
employees who participated in contract negotiations or griev-
ances during their working time must make up the lost time.
(Tr. 969±972, 1040±1042.) I discredit Shores' claim that he
had no knowledge of these requirements (Tr. 2549±2551,
2631±2635). I note that at one point he admitted telling
union representatives in a grievance meeting that they make
sure their conversation with the grievant was not on company
time (Tr. 2633).On Monday morning, December 16, Thompson began ask-ing employees to sign the antiunion petition on company
time, both in Advertising Director Richard Charnock's office
and at the employees' work stations.One of the employees that Thompson invited intoCharnock's office was circulation clerk Carol Rohr. As Rohr
credibly testified, ``I had asked [switchboard operator]
Melanie [Bednar Matthews] if she would oversee my phone
calls for me and call me if there was something that she
needed'' Rohr for. (Tr. 357.)In Charnock's office, Thompson first talked about theChristmas party 2 days earlier. Speaking for Shores, she said
that Shores thought Rohr had done a great job and was a
``diamond in the rough.'' Thompson next asked Rohr about
her background and how she enjoyed her job. After about 10
minutes, Thompson spent about 20 additional minutes talking
about the Union and seeking Rohr's signature on the
antiunion petitionÐon company time. Although Charnock
needed the use of his office and was in and out during this
long solicitation, he permitted the conversation to continue
without saying anything. He was on the telephone much of
the time. (Tr. 243±246, 285±292, 296±299.)I find that the conduct of Advertising Director CharnockÐpermitting his own office to be used in this manner while he
was busy performing his workÐboth (1) tends to confirm
Business Manager Inzetta's credited testimony that Publisher
Shores had already informed the department heads and other
supervisors about Thompson's antiunion campaign and (2)demonstrates Charnock's understanding that Shores expectedhim to cooperate with Thompson's campaign against the
Union. Charnock did not testify.That same day, December 16 (when Charnock was notpresent), Thompson invited classified sales clerk Barbara
Baker into Charnock's office and solicited her signature on
the petition. Baker testified that she had to leave the phones
to go there. (Tr. 1853±1854, 1857.)On December 17 (also when Charnock was not present),Thompson called classified sales clerk Gaynell Butler into
Charnock's office. Butler testified (Tr. 1307±1308, 1322±
1326):I was a little nervous about being in Mr. Charnock's of-fice especially ... because ... I thought we were

talking about union business on company time when
she asked me ... if I would sign this petition ... the

phone is always ringing. And at that time, there was
just two of us taking most of the calls. I said I really
didn't want to talk about it then.... I 
needed to getback out to my desk. And I took the petition back out
with me.Q. Then what happened after that?A. Later in the day, I saw her in the hallway and Iasked her if I could have more time to think about
it.... 
She said, ``No, I need to get these namesturned into Jack [Shores] by the end of the day.'' [Em-phasis added.]....
I went back to my desk. Barb Baker and I were ...
discussing it.... 
[S]he said, ``why don't we go aheadand sign it. It would make us look good to Jack, but
if it really came down to a union vote ... we could

keep the union in; then he would still think we were
... good guysÐin so many words.''
Butler impressed me most favorably as a truthful witness.I credit this testimony. I discredit Shores' and Thompson's
denials that Thompson ever told Shores who signed the peti-
tion (Tr. 2390, 2795). By their demeanor on the stand, both
Shores and Thompson appeared to be willing to fabricate any
testimony that might help the Company's cause.About 3:30 or 3:45 that Tuesday afternoon, December 17,as Thompson testified, Shores came to her desk and reported
a complaint from the Union about her antiunion activity. Ac-
cording to Thompson (Tr. 2932±2933, 2935±2936), Shores
told her ``please, not to do this on working hours'' and she
said okay. According to Shores (Tr. 2388±2389, 2635), the
Union called and complained that Thompson ``was circulat-
ing a petition on company time'' and he asked her,Are you doing this?And she said, ``Yes.''
I said, ``Are you doing it on company time?''
And she said, ``Yes.''
And I said, ``You probably shouldn't do it on com-pany time.''And she said, ``Okay.''If this were a factual account of the conversation, Shoreswould be conveying to Thompson his approval of her
antiunion activity and was merely requesting or suggesting
that she stop campaigning against the Union on companyVerDate 12-JAN-9914:15 Jul 29, 1999Jkt 183525PO 00000Frm 00008Fmt 0610Sfmt 0610D:\NLRB\319\31953apps04PsN: apps04
 357THE INDEPENDENTtime. I find, however, that this is a fabricated account ofwhat Shores told her.Thompson did not stop her antiunion campaigning oncompany time (Tr. 2818±2820, 2944). Within 2 hours, as
discussed below, she resumed her solicitation of signatures
on the petition at employees' work stations. She merely
stopped using Charnock's office for the solicitations.I discredit Shores' claim that he told Thompson that ``Youprobably shouldn't [circulate the petition] on company time''
and Thompson's corroborating testimony. I infer that what
Shores told her was to stop taking employees into the adver-
tising director's office to solicit their signatures and that he
approved her continuing the antiunion campaigning at the
employees' work stations on company time. I also discredit,
as a further fabrication, Shores' claim (Tr. 2387±2388) that
the first time he learned that an anti-Guild campaign had
begun was December 17 when he received the complaint
from the Union (rather than in September when he gave
Thompson the wording for the antiunion petition).In its brief (at 14) the Company argues thatCharnock allegedly cooperated with Thompson by al-lowing her to use his office to solicit signatures during
work time.... 
There was nothing extraordinary aboutThompson using Charnock's office for private con-
versation during work time. Even if Charnock was inand out of his office sporadically during portions of one
of these conversations, as alleged, there is no evidence
that he knew what was going on and he certainly didn't
say anything ... there is no evidence that Charnock

was even aware of Thompson's purpose.... 
Char-nock's conduct towards Thompson was entirely neutral
and cannot reasonably be construed as assistance.Even if it could be believedÐwithout supporting evi-denceÐthat Charnock did not overhear any of the conversa-
tion in his own office, I deem this argument untenable.I find that by permitting employee Thompson to use Ad-vertising Director Charnock's office in the antiunion cam-
paign, the Company was placing her in a position in which
the bargaining unit employees would reasonably believe that
she was acting on the Company's behalf.I also find that the Company's permitting Thompson touse Charnock's office was for the purpose of supporting, and
reasonably tended to support, Thompson's campaign to get
rid of the Union.b. Continued campaigning on company timeThompson conceded that about 3 p.m. that Tuesday after-noon, December 17, shortly before her conversation with
Publisher Shores, she went to the circulation department on
the second floor where she asked Eugene John (the circula-
tion director) when the (nonsupervisory) district sales man-
agers would be returning to the plant and told him: ``Well,
will you tell them that I would like to talk to them when
they get in?'' (Tr. 2782, 2839±2840, 2927±2928.) I discredit
John's and Circulation Marketing Director Michael Gorsich's
claim (contrary to Thompson's testimony) that the request
occurred on December 16 (Tr. 2156, 2682±2683).When district sales managers Jeffrey Adams, Rodger Bart-lett, and Sheri Orner Primack returned, as Primack crediblytestified, John advised them in Gorsich's presence (Tr. 1583,1631±1633) thatwe were to see Becky Thompson.Q. Had you ever been directed by a supervisor to re-port to an employee before?A. No, I had not.
....
Q. Well, what was the words that Gene John used?
A. When he first informed us of it, he said thatBecky Thompson wished to speak with us.Q. Was there anything else he said beside that?
A. ``Make sure that you make a point to get withher,'' or ``to see her,'' or something along that lines.
[Emphasis added.]Both John and Gorsich were aware of the purpose of Thomp-son's request to talk to the district sales managers because,
as found, Publisher Shores had already informed them that
Thompson was ``orchestrating'' the antiunion campaign.Thompson proceeded to talk to the district sales managerson the job at length.Despite her purported (but discredited) promise to Shoresabout 3:30 or 3:45 that same afternoon (that she would not
engage in the antiunion activity ``on working hours''),
Thompson conceded that from about 5:30 to 6:30 p.m., she
talked to the three district sales managers about the Union
at the front counter (soliciting their signatures on the
antiunion petition) (Tr. 2783±2784, 2788±2789). She further
conceded (Tr. 2840):Q. The district managers were on working time. Cor-rect?A. Yes, ma'am.
Q. And they were busy answering the phones andactually working during that time period, correct?A. Correct.Thompson testified that her conversation with the threedistrict sales managers ended when outside sales representa-
tive David Matthews walked in and asked her (Tr. 2788)``How many names do you have on this petition now?And I told him I thought I had nine. And he said,
``Now you have eight.''I said, ``What do you mean?'' He said, ``I want myname off that petition.''During part of the long conversation, both John andGorsich (the district sales managers' supervisors) were down-
stairs, but they did nothing to stop the lengthy solicitation on
the employees' working time (Tr. 1055±1058, 1584±1590).When district sales manager Primack realized that Thomp-son was urging the three employees to sign the antiunion pe-
tition, she asked Thompson, ``Who's idea was this?''Thompson did not answer. John, who was listening, stated he
``would say something'' and then stopped, never finished the
statement, and went back upstairs. (Tr. 1584±1585, 1587.) I
discredit John's claim that he did not overhear what was
being said (Tr. 2684).Gorsich (who was working at a computer about 25 feetaway) admitted that on his way back upstairs, ``I stopped at
the counter and asked one of the district managers if thereVerDate 12-JAN-9914:15 Jul 29, 1999Jkt 183525PO 00000Frm 00009Fmt 0610Sfmt 0610D:\NLRB\319\31953apps04PsN: apps04
 358DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
was anything happening that I needed to do.'' He denied thathe overheard any of the conversation. (Tr. 2160, 2208±2209.)
I discredit the denial. John's and Gorsich's credibility is dis-
cussed later.The Company contends in its brief (at 15):The fact that supervisors coincidentally happened to bein the area when Thompson was soliciting employees is
certainly not sufficient to establish supervisory encour-
agement or assistance in Thompson's activity. Thomp-
son acted entirely on her own in circulating the
[antiunion petition].To the contrary I find that by directing the district salesmanagers to ``Make sure'' they talked to Thompson and by
permitting Thompson to campaign against the Union on
company timeÐdespite the longstanding requirement that
union business not be conducted on company timeÐthe
Company was further placing Thompson in the position of
acting on its behalf.I also find that the Company's doing so was for the pur-pose of supporting, and reasonably tended to support,
Thompson's campaign to get rid of the Union.3. Shores' coercive supportThompson had been campaigning 3 months to get rid ofthe UnionÐsince Shores gave her advice on the wording of
an antiunion petition in early September. Yet by Friday, De-
cember 20, after soliciting signatures on the petition that
week, Thompson had succeeded in obtaining the signatures
of only 9 of the 33 bargaining unit employees.The nine signatures included her own and that of DavidMatthews who, as found, had requested that his name be re-
moved from the petition. The other four who signed on De-
cember 16 were George Emmert, Sandra Sheets, Lisa War-
den, and James Williams.The three remaining signatures were those of employeesworking at the front counter, Barbara Baker, Gaynell Butler,
and Rosemary Harwig. They were obtained December 17
after Thompson told Butler that she could not ``have moretime to think about it'' because Thompson needed to ``get
these names turned into Jack'' (Shores) by the end of the
day, as found above. (Tr. 1308, 1324±1325, 2930; G.C. Exh.
17.)It was under these circumstances that Shores, finding solittle support for the petition, took an active role in encourag-
ing the employees to sign it. As indicated, I have discredited
Shores' denial that Thompson ever told him who signed the
petition. I note that on two occasions in January, Shores re-
vealed to Business Manager Inzetta who had signed and who
``had declined'' to sign the antiunion petition in the business
office (Tr. 384±387).As found, Shores had already advised Thompson that therewas in fact no tentative agreement on noneconomic issues
because he would not accept the agreement negotiated by the
corporate counsel. Also as found, Shores' purpose was to as-
sist Thompson in obtaining signatures on the antiunion peti-
tion.On December 20 Shores spent the entire day in meetingswith groups of bargaining unit employees (Tr. 2401±2404),
providing an antiunion message to the employees. The mes-
sage was expressed in question and answer notes he preparedbefore the meetings (after talking to some of the employeesunder his open-door policy) and in his December 20 letter
that he read at the meetings, posted on the bulletin boards,and distributed with the employees' paychecks. (Tr. 2401±
2404, 2525; R. Exhs. 16, pars. 4, 5, and 56, 1st answer.)The message specifically included the following:
1. ``I don't think unions are necessary'' and ``I prefer anonunion working environment.''2. ``NobodyÐand I repeat nobodyÐwill be disciplined orlose their job or any benefits if they should choose to sign
an antiunion petition.'' He did not make the same commit-
ment to employees who chose not to sign the antiunion peti-tion.3. He threatened a delay in the promised negotiations oneconomic issues until a majority was determined, by stating:``If [emphasis added] a majority of you want union represen-tation, I will continue to bargain in good faith with the union
for a new contract.'' This threat, along with his refusal to ac-
cept the tentative agreement on noneconomic issues, was a
clear forewarning of a prolonged delay in the expected wage
increase, unless a majority of the employees signed theantiunion petition.Testifying about the meeting she attended on December20, circulation clerk Carol Rohr pointed out that Shores ``did
not state one way or the other what would happen'' if ``we
didn't sign the petition'' (Tr. 251). Similarly, district sales
manager Sheri Primack observed that Shores ``never ad-
dressed what would happen to those who wanted to be rep-
resented by the union'' (Tr. 1640).Advertising dispatch clerk Virginia Meyer credibly testi-fied about the question she asked in the meeting she attended
(Tr. 1178):Q. What did you ask?A. I asked him how long it would be after all of thiswas settled before he would begin to negotiate again
with our union.Q. And did Mr. Shores have a response?
A. No, he just kind of looked at me.Shores admitted that he ``did not tell the employees ex-pressly that this was not a campaign on behalf of the Com-
pany'' (Tr. 2654). Despite the antiunion campaigning on
company time, Shores neither told them that Thompson was
acting on her own in circulating the petition, nor that the
Company had nothing to do with the petition (Tr. 2546,
2653±2654).Evidently referring to the general statements in Shores'December 20 letter (R. Exh. 16, 4th and 5th pars.) that ``You
have the right to join a union and bargain collectively'' and
``The choice of whether or not to be represented by the
Guild union is a personal one for every one of you to make
on your own,'' the Company argues in its brief (at 22) thatShores' speech and letter to employees on December 20was nothing more than a restatement of employee rights
to support or reject union representation, and that [the
Company] would protect employees from any inter-
ference with their exercise of these rights.I note that the Company erroneously contends in its brief (at16) that Shores announced ``the Company's official policy of
neutrality with regards to Thompson's anti-Guild campaign.''VerDate 12-JAN-9914:15 Jul 29, 1999Jkt 183525PO 00000Frm 00010Fmt 0610Sfmt 0610D:\NLRB\319\31953apps04PsN: apps04
 359THE INDEPENDENTI find it clear that by telling the employees ``I prefer a non-union working environment,'' he was instead conveying his
approval of the antiunion campaign.Despite the general language in the December 20 letterthat Shores read, I find that the specific statements quoted
above and his antiunion speech and answers to questions,
taken as a whole, reasonably tended to coerce the employees
into forsaking the Union and signing the antiunion petition.
I therefore find that the Company, by Shores' quoted state-
ments in the December 20 meetings, coercively encouraged
employees to sign an antiunion petition, violating Section
8(a)(1) of the Act.I also find that this company conduct was for the purposeof supporting, and reasonably tended to support, Thompson's
campaign to get rid of the Union.4. Coercion in circulation departmenta. Coercion by Gorsich on December 20 and January7
On December 19, the day before Publisher Shores spentthe entire day making antiunion speeches in employee meet-
ings, he and the Company's local counsel met with depart-
ment heads and other supervisors, including Circulation Di-
rector Eugene John and Circulation Marketing Director Mi-
chael Gorsich (Tr. 394, 2558).The counsel advised these management representativeswhat they could and could not legally tell employees during
the antiunion campaign. He advised them that they should be
neutral ``on whether people should sign or not sign that peti-
tion'' (not that management and supervisors must be neutral
toward the Union and the petition) and advised against
threats, interrogation, promises, and spying (the so-called
TIPS). (Tr. 395, 416 -417.)I discredit Shores' claim that the attorney stated ``we hadto remain neutral in this'' (Tr. 2401). Shores admitted that
in conversations with employees, he ``told them I preferred
nonunion'' (Tr. 2449). Also, as found, he admitted telling
employees in the December 20 meetings that ``I don't think
unions are necessary'' and ``I prefer a nonunion working en-
vironment.''I also discredit Shores' claim that he told the supervisors``to stay out of this'' (Tr. 2648). In his letter (R. Exh. 16),
which he read at the employee meetings on December 20,he stated to the contrary in the last paragraph:If you have any questions regarding this matter feelfree to contact your department head or me personally.[Emphasis added.]After Shores' December 20 meeting with circulation de-partment employees, John and Gorsich remained in the room
for a discussion with the employees. As circulation clerk
Rohr credibly testified, they stated they could not tell her
which way to go (regarding signing the antiunion petition),
but Gorsich stated ``there's no riding the fence, you're either
on it or you're off it.'' (Tr. 251±252.)Similarly on January 7, Gorsich told Rohr (who still re-fused to sign the petition) that there was ``No riding the
fence ... you're either on it or you're off it. You're going

to have to make a decision on whether you're for it or you're
against'' (Tr. 253).Gorsich (in accordance with the Company's position thatthe no-riding-the-fence statements were not coercive) can-
didly admitted (Tr. 2144±2145, 2147) that Rohr saidshe wished that they just didn't have to make a decisionat all regarding the petition; that they could just leave
things at status quo. I responded that that would be
nice, but the issue had already been raised and there
was really ... no way to avoid it ... not making a

decision was making a decision.....She indicated that she wished ... things could just
go on ... the way they had in the past.
....
I said, ``There's no way to ride the fence ... not
making a response is a response.''The complaint alleges that on these two occasions theCompany, by Gorsich, ``unlawfully and coercively warnedemployees that they could not refrain from supporting either
the [Company] or the Union during an antiunion campaign.''
The Company argues in its brief (at 25) that Gorsich's no-
riding-the-fence comment is merely ``a truthful description of
the position in which employees find themselves where [an
antiunion] petition campaign occurs'' and ``can hardly be re-
garded as a coercive warning.''Even apart from the context of Gorsich's no-riding-the-fence statements, I find it obvious that the statements were
similar to, or a form of, coercive interrogation. Gorsich was
requiring the employees in the meeting, and later employee
Rohr individually, to reveal whether they were willing, by
signing the petition, to represent that they opposed the
Union. He was doing so in disregard not only of their right
to keep their union sentiments to themselves, but also their
right to remain neutral on this matterÐtheir Section 7 ``right
to refrain from any or all such activities.''The statements were made in the context of a large major-ity of the bargaining unit employees having already chosen
to remain with the Union by refraining from signing the
antiunion petition. In an effort to encourage employees to
sign the petition, as found, Publisher Shores had met all one
day with groups of employees, expressing his opposition to
the Union, promising to protect their jobs and benefits if they
signed the petition, and forewarning them of a prolonged
delay in the expected wage increase unless a majority of
them signed the petition.Although Gorsich was not overtly suggesting which choicethe employees should make, his obvious purpose was the
same as Shores', to encourage the nonsigning employees to
change the choice they had already made to refrain from
signing the petition. He suggested no way to indicate their
choice other than by signing the petition.Particularly in this context, I find it clear that the Com-pany, by Gorsich, coercively warned employees on Decem-
ber 20 and January 7 that they could not refrain from sup-
porting either the Company or the Union during the
antiunion campaign, violating Section 8(a)(1).I further find that this company conduct was for the pur-pose of supporting, and reasonably tended to support,
Thompson's campaign to get rid of the Union.VerDate 12-JAN-9914:15 Jul 29, 1999Jkt 183525PO 00000Frm 00011Fmt 0610Sfmt 0610D:\NLRB\319\31953apps04PsN: apps04
 360DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
b. Coercion by John and Gorsich on January 6On January 6, Circulation Director John called districtsales managers Adams and Bartlett (with Circulation Market-
ing Director Gorsich) into John's office. They discussed the
antiunion campaign. After the meeting Bartlett and Adams
sent handwritten letters, dated January 6, to Publisher Shores.
Adams' letter stated he wanted to add his name to (Thomp-
son's) petition, and Bartlett's letter stated, ``I no longer wish
to have the Guild do my bargaining for me.'' (R. Exhs. 57,
58; Tr. 1096.)Meanwhile, Thompson had obtained only one additionalsignature, that of Teresa Melcher, on the antiunion petition
(a total of 10 names, including her own and that of David
Matthews, who had requested that his name be removed).
Thompson had obtained Melcher's signature in the mailroom
on December 23, 3 days after Shores' antiunion meetings on
December 20. (Tr. 2843; G.C. Exh. 17.)The complaint alleges that the Company, by both John andGorsich, (1) unlawfully solicited employees' signatures on an
antiunion petition, (2) unlawfully interrogated employees
about their union activities and support, and (3) unlawfully
threatened employees with unspecified reprisals if they re-
fused to sign the petition.At the trial on April 8, 1993 (15 months after writing theantiunion letter to Shores), Bartlett confirmed that he had
stated his concerns about testifying because of his friendship
with John. He also confirmed that he was not real com-
fortable with testifying at the trial, that at one point he had
stated he was considering not honoring his subpoena, and
that he refused to meet with the counsel for the General
Counsel before taking the stand. (Tr. 1063, 1067.)Bartlett swore, however, that the pretrial affidavit he gavea year earlier on April 13, 1992 (3 months after the occur-
rence) was correct (Tr. 1063±1064, 1097, 1099; G.C. Exh.
60). Because of his apparent lack of candor at the trial, I as-
sume that his affidavit, which was introduced into evidence
without objection or limitation (Tr. 1076), is more factual
than his testimony at the trial.Bartlett stated in his affidavit (p. 2), in part:[In the January 6 meeting], Mr. Gorsich and Mr. Johntook turns talking. They asked us what we had decidedto do about the petition. They indicated that they wereaware that we had not signed Ms. Thompson's petition
and they wanted to know why.... 
[W]hat we thoughtof her proposal. I told them that the way Ms. Thomp-son presented it, upset me. I repeated some of [her
comments]. They ... commented that 
that was not theway it was suppose to [be] proposed.... 
They askedagain what we thought of the petition. I told them thatI thought it was a dead horse issue. They said that it
was far from being dead.... 
During the conversation,I indicated that I wanted to remain neutral. Mr. John in-
dicated that there was no sitting on the fence.... He
also said that if he did not produce names from his de-
partment, his job would be at stake. They said that we
had to make up our minds, but Mr. John said ``by all
means protect yourselves, give your name to Jack[Shores].'' They also indicated that since this petitiondrive was started, all negotiations [were at] a stand-
still.... 
This conversation took approximately oneand a half hours. [Emphasis added.]John and Gorsich denied virtually all this testimony, ex-cept the no-sitting-on-the-fence statement, which the Com-
pany argues ``can hardly be regarded as a coercive warn-
ing.'' Although John denied remembering ``anything about
riding the fence'' (Tr. 2691), Gorsich admitted saying ``there
was no way to ride the fence on the issue'' (Tr. 2155).Like Shores and Thompson, both John and Gorsich bytheir demeanor on the stand appeared to be willing to fab-
ricate any testimony that might help the Company's cause.In this state of the record, I accept as true the sworn ver-sion of the meeting in Bartlett's pretrial affidavit. Because of
his close friendship with John, I discern no reason for doubt-
ing the verity of that version, which was given much closer
to the date of the occurrence. I deem it more trustworthy
than John's and Gorsich's denials, which I discredit along
with their other testimony that disputes credited testimony of
other witnesses.Based on Bartlett's affidavit, I find that on January 6 theCompany by John and Gorsich coercively interrogated em-
ployees Adams and Bartlett and solicited their signatures on
the antiunion petition, and by John threatened them with re-
prisals, violating Section 8(a)(1).As Bartlett stated under oath in his affidavit, the Companyinterrogated Adams and Bartlett about what they had decided
to do about the antiunion petition, why they had not signed
it, and what they thought of Thompson's proposal and the
petition. This interrogation occurred after Shores had coer-
cively encouraged these and other employees in his antiunion
meetings on December 20 to sign the antiunion petition.
Also, it was in the context of a repetition of the threatened
delay in promised negotiations (that ``since this petition drive
was started, all negotiations [were at] a standstill'').The Company was threatening employees with reprisals ifthey did not sign the antiunion petition, by telling Adams
and Bartlett that ``by all means protect yourselves, give your
name to Jack.''In addition, I find that the Company further indicated tothe employees in the January 6 meeting that it had collabo-
rated with Thompson in planning the antiunion campaign, by
telling them that Thompson's comments (on December 17 at
the front counter) were ``not the way it was supposed to [be]
proposed.''c. Coercion by John in February(1) Short of majority opposing UnionThe responses were slow to the appeals by Thompson,Shores, and supervisors to abandon the Union. After Adams
and Bartlett submitted their January 6 letters, only two other
employees submitted antiunion letters in January. They were
David Crookston on January 13 (R. Exh. 60) and Elaine
Johnson on January 20 (R. Exh. 63). In the first 2 weeks of
February, only two other employees submitted antiunion let-
ters. They were Stacy Tharp Hilbert on February 10 (R. Exh.
66) and Stephen Doerschuk on February 11 (R. Exh. 61).These 6 employees, added to the 10 employees whosigned Thompson's petition, made a total of 16 employees.The 17 remaining employees who had refrained from sign-ing the petition or letter were Douglas Bennett, James Cain,
Virginia Davis, Margaret Dottavio, Roland Dreussi, Vivianne
Greene, Dennis Highben, Michael Keating, David Matthews,
Melanie Bednar Matthews, Virginia Meyer, Larry Neeley,VerDate 12-JAN-9914:15 Jul 29, 1999Jkt 183525PO 00000Frm 00012Fmt 0610Sfmt 0610D:\NLRB\319\31953apps04PsN: apps04
 361THE INDEPENDENTSheri Orner Primack, Thomas Prusha, Carol Rohr, JosephShaheen, and Marla Fox Stanford. (Tr. 944A±951A; G.C.
Exh. 56.)Thus, by February 17Ðafter over 5 months of campaign-ing by Thompson, joined by Shores, John, and Gorsich dur-
ing the last 2 monthsÐthe total of 16 employees who had
signed an antiunion petition or letter was short of a majority
of the 33 bargaining unit employees, even if all 16 could be
validly counted.(2) Coercion to obtain another signatureIt was under these circumstances, in what was apparentlya determined effort by the Company to obtain the signature
of another employee, that Circulation Director John engaged
in a weeklong campaign to persuade district sales manager
Primack to sign a letter opposing the Union.On February 17, as Primack credibly testified (Tr. 1591):I entered [John's] office to get a cup of coffee. As Iwas going to walk out ... he said, ``You know, Sheri,

I've been thinking. If you give them your name, when
the NLRB election comes you can vote for the union
and no one will know.... if 
you sign this, I knowit'll get them off my back and this department's back.''Two days later, on February 19 John drove Primack tolunch and asked her, ``Did you give it any thought over what
I discussed with you earlier in the week?'' When she re-
sponded that she did not want to get involved, he said, ``I've
told you before about Jack's temper'' and next asked her if
she had ``ever seen Jack Shores in a bad mood with a bad
temper.'' He added that Shores ``was a man that you did not
want to make mad. He was a man that wouldn't forget'' and
that ``by signing this petition that it would give Jack what
he wanted and I wouldn't have anything to worry about.''
(Tr. 1592±1593.)John agreed that Primack's job performance was good, butsaid, ``That's not the issue ... the issue [is] the petition.''

John then stated ``he did not want to be put in a situationwhere he would have toÐ'' but stopped himself and did not
finish the statement (Tr. 1594).Later in the conversation John ``went back to talkingabout signing the petition and giving it to him so that I
would have nothing to worry about.'' Still later he mentioned
``housecleaning, that those who signed with Jack would have
nothing to worry about and those who did not, would.'' (Tr.
1594±1595.)After lunch, when Primack returned to her desk, she founda form letter similar to the one she had received in the mail
with the second of the two antiunion letters from Thompson,
dated January 3 and 15 (Tr. 2798±2799; R. Exhs. 85, 86).
It was addressed to Shores and read: ``I want to inform you
that I no longer wish to be represented by the Newspaper
Guild Union.'' (Tr. 1596; G.C. Exh. 92.) On Friday, Feb-
ruary 21, 2 days later, Primack asked John if he had left it
on her desk and he reluctantly answered that yes, he had. He
``told me to take it home over the weekend and to give it
careful consideration.'' (Tr. 1598.) She signed it the next
day, February 22, after what she described ``was probably
the most mentally straining week'' she ever had (Tr. 1599;
R. Exh. 65).By obtaining this letter, the Company had achieved whatpurported to be a majority opposed to the Union: 17 of the
33 bargaining unit employees.(3) Defenses; abuse of Board processesOne company defense, besides John's discredited denials,is a challenge to Primack's credibility. By her demeanor on
the stand, however, Primack impressed me most favorably as
a truthful, forthright, alert witness with a good memory. I
credit her account of what happened.Apparently the Company's principal defense (in its brief at34±44) is the one stated on the 14th day of the trial, shortly
before it called John to testify. Although the Company stipu-
lated that John was to be excluded from the bargaining unit
as the circulation director (Tr. 949A, 1121; G.C. Exh. 61),
its local counsel took the position, as discussed below (Tr.
2664), ``That he is not a supervisor.'' I find that this defense
is frivolous.In the negotiations on noneconomic issues on December 3and 4, the Company and Union agreed to exclude Circulation
Director John and Circulation Marketing Director Gorsich
from the bargaining unit as supervisors (Tr. 617, 630, 920±921; G.C. Exh. 49). Moreover, in paragraph 5 of its July 10,
1992 answer, signed by the local counsel, the Company ad-mitted that John has been a supervisor and agent of theCompany at ``all material times'' and admitted that ``John is[emphasis added] the Circulation Director'' (G.C. Exhs. 1F,
1H).On February 10, 1993, both Publisher Shores and Gorsichadmitted in pretrial affidavits that John is a supervisor. Inparagraph 44, pages 14±15 of Shores' affidavit, he stated in
the Company's defense to the coercion allegations that
``Gorsich and John are low ranking supervisors [emphasisadded] in the circulation department, supervising only 5 em-
ployees'' (G.C. Exh. 108). In paragraphs 2 and 3 of
Gorsich's affidavit, he stated that ``I assist [emphasis added]in the directing of the circulation department'' and admitted
that John is the ``other department supervisor [emphasisadded]'' (G.C. Exh. 105).One month later, on March 10, 1993, without explanation,the Company shifted its position. In an answer signed by the
same local counsel, the Company stated that it ``denies that
Gene John was ever [emphasis added] a supervisor withinthe meaning of Section 2(11) of the Act or an agent of the
[Company] within the meaning of Section 2(13) of the Act''
(G.C. Exh. 1Y).On the sixth day of the trial, on April 8, 1993, when askedfor the position of the Company, the local counsel responded
(Tr. 949A):MR. FLINKER: The company did agree [in December1991] that Gene John, the person, was to be excluded
from the unit. But it reserves [emphasis added] its posi-tion as to whether he was a supervisor and his acts can
be attributed to that of the company.Before the Company took this equivocal position, therehad been overwhelming evidence, which I credit, that John
was a supervisor (Tr. 249, 274±275, 322±323, 350, 390±393,
402, 428±430, 912±913). John had the only private office in
the circulation department, reported directly to Publisher
Shores, attended department head meetings, shared super-VerDate 12-JAN-9914:15 Jul 29, 1999Jkt 183525PO 00000Frm 00013Fmt 0610Sfmt 0610D:\NLRB\319\31953apps04PsN: apps04
 362DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
visory duties with Gorsich in directing the work, had the au-thority to discipline employees and approve overtime, inter-
viewed prospective employees, and dealt with the Union con-
cerning problems that arose in the circulation department.Following the modified company position, there was muchadditional evidence concerning John's supervisory authority.
Finally, on the 12th day of the trial, the evidence conclu-
sively establishedÐeven apart from the Company's pretrial
admissionsÐthat John was exercising supervisory authority
by responsibly directing employees in the circulation depart-
ment. Circulation Marketing Director Gorsich admitted that
he and John use a ``team approach'' in directing the depart-
ment and each assists the other. Gorsich also reluctantly ad-
mitted that John could ``administer discipline.'' (Tr. 2210±
2211.)Still, the Company did not withdraw the reservation of itsposition on whether John was a supervisor. Instead it spent
more time at the trial, developing further evidence on John's
status. Shores, when called as a defense witness, claimed that
he had placed Gorsich in charge of the circulation depart-
ment back in 1990 when Gorsich first started working there
(Tr. 2501±2502). He admitted, however, that he did not tell
the employees that Gorsich was in charge and did not change
John's title (circulation director) or remove him from his of-
fice (Tr. 2503). Like the district sales managers, Gorsich has
a desk outside John's office (Tr. 429).Shores' testimony, even if true, would not disprove John'ssupervisory status. Shores never claimed (contrary to his pre-
trial admission of supervisory status) that John was not a su-
pervisor. Moreover, on cross-examination, Shores testified ``I
don't recall'' when asked if he told John that he was ``no
longer a supervisor,'' or ``no longer had the authority to dis-
cipline employees,'' or ``no longer had the authority to direct
employees'' (Tr. 2611±2612).Although Shores failed to positively claim that he had re-moved John's supervisory authority, the Company would not
withdraw its reservation (Tr. 2664):JUDGELADWIG: We're getting more and more testi-mony on Gene John. What's the position of the Com-
pany on whether he is or is not a supervisor?....
JUDGELADWIG: Could you answer the question di-rectly.MR. FLINKER: That he is not a supervisor.The parties then stipulated that John attended departmenthead meetings from August 1991 through March 1992 (Tr.
2670; G.C. Exhs. 102, 110±138). On being called as the next
defense witness (when he denied virtually all Primack's cred-
ited testimony), John falsely claimed (Tr. 2681) that his title
had been changed from circulation director to circulation
manager.This claim is refuted by Shores' admission that John's titlehad not been changed. It is also contrary to John's February
10, 1993 pretrial affidavit in which he stated under oath that
he had ``served as the Company's circulation director'' since
January 15, 1990, and that ``In that capacity, I assisted in the
directing of the circulation department, which consists of
three district managers, two full-time and one part-time clerk.
I also have responsibility for the mailroom.'' (G.C. Exh. 139,
pars. 1 & 2.)On the 16th and 17th day of trial, the Company continuedto litigate John's supervisory status, without casting any
doubt on it. When the Company recalled Gorsich, he falsely
claimed that his own title was circulation director (instead of
circulation marketing director). On cross-examination he ad-
mitted swearing in his February 10, 1993 affidavit that he
had served as the Company's circulation marketing director
since October 1990. He admitted that nowhere in the affida-
vit ``does it say that you head up the circulation depart-
ment.'' (Tr. 3174±3175.)The Company in its brief (at 44) attempts to minimize thesignificance of John's status by contending that ``John was
only involved in two isolated acts of alleged misconduct.''
After considering all the evidence, however, I infer that the
Company raised this frivolous defense because John's coer-
cive conduct toward Primack was considered indefensible.Without any explanation, the Company has shifted its po-sition from an unequivocal admission that Circulation Direc-tor Eugene John has been a supervisor at all material times
(as stated by the local counsel in the Company's July 10,
1992 answer) to finally a positive denial (as stated by thesame local counsel on the 14th day of the trial, after the
overwhelming evidence was to the contrary).I find that the frivolous defense was raised in bad faith,that it unduly prolonged the trial, and that it constitutes an
abuse of Board processes.(4) Flagrant coercion foundI conclude that the Company, in a determined effort to ob-tain an additional antiunion letter to rid itself of the Union,
resorted to threats to induce a holdout employee to sign a
copy of the antiunion form letter that Thompson had distrib-
uted.As found, when Circulation Director John's efforts onFebruary 17 failed to persuade district sales manager
Primack to sign the letter for the purported purpose of ena-
bling the Company to have an NLRB election, John interro-
gated her at lunch on February 19 about her thoughts on the
matter. On her insistence that ``she did not want to get in-
volved,'' John reminded her of Publisher Shores' bad tem-
per, said that Shores ``was a man that you did not want to
make mad'' and ``a man that wouldn't forget,'' and told her
that if she would sign the form letter petition, ``it would give
Jack [Shores] what he wanted'' and she ``wouldn't have any-
thing to worry about.''I find, as alleged, that in this part of the February 19 con-versation at lunch, the Company by John threatened the em-
ployee with reprisals if she refused to sign the petition (the
form letter that Thompson had distributed). I find that the
threat, and the interrogation in the context of the threat, vio-
lated Section 8(a)(1).When Primack persisted in declining to sign the letter,John implied a threat by stating ``he did not want to be put
in a situation where he would have toÐ'' then stopping him-
self. He next warned of a ``housecleaning,'' stated that
``those who signed with Jack would have nothing to worry
about,'' but threatened that ``those who did not, would.''I find, as alleged, that in this part of the February 19 con-versation, the Company threatened the employee with dis-
charge (in a ``housecleaning'') if she refused to sign the
antiunion petition, further violating Section 8(a)(1).VerDate 12-JAN-9914:15 Jul 29, 1999Jkt 183525PO 00000Frm 00014Fmt 0610Sfmt 0610D:\NLRB\319\31953apps04PsN: apps04
 363THE INDEPENDENTTwo days later, on February 21 John made it clear that hewas referring to Thompson's antiunion form letter when he
referred to signing the petition. He admitted to Primack that
he had placed the form letter on her desk. He told her to take
it home over the weekend and give it ``careful consider-
ation.''I find that by threatening Primack on February 19 with re-prisals and dischargeÐin the context of John's weeklong
campaign to induce her to sign Thompson's antiunion form
letter and his furnishing her with a copy of the letter to
signÐthe Company flagrantly coerced her to supportThompson's (and the Company's) campaign to get rid of the
Union.5. Thompson's agency statusAs pointed out in the General Counsel's brief, citingDentech Corp., 294 NLRB 924, 925±928 (1989), the Boardhas long held that when an employer places a rank-in-file
employee in a position in which employees could reasonably
believe that the employee spoke on behalf of management,
the employer has vested the employee with apparent author-
ity to act as the employer's agent and the employee's actions
are attributable to the employer.The evidence indicates that under this doctrine of apparentauthority, the Company would be responsible for Thomp-
son's actions. The evidence also indicates that the Company,
by directly supporting Thompson's antiunion campaign,
made her its agent in fact.As found, the Company permitted Thompson at first to useAdvertising Director Charnock's office, both in and outside
Charnock's presence, to solicit signatures on an antiunion pe-
tition. After a complaint from the Union, the Company in-
structed Thompson to stop taking employees into Charnock's
office to solicit their signatures, but it failed to discipline
Thompson or notify the employees that it disavowed her
conduct.Despite the longstanding requirement that union businessnot be conducted on company time and despite the complaint
from the Union, the Company failed to instruct Thompson to
stop soliciting employee signatures on company time. The
solicitation continued at the employees' work stations.Circulation Director John granted Thompson's request thathe tell the district sales managers that she wanted to talk to
them (on company time about the antiunion petition), telling
the employees to ``make sure'' to see her. Thompson later
talked to the employees for an hour about signing the
antiunion petition, while they were at work, answering tele-
phones at the front counter. Both John and the employees'
other supervisor, Circulation Marketing Director Gorsich,
were present part of the time, but did nothing to stop the
lengthy solicitation.When only 9 of the 33 bargaining unit employees signedThompson's antiunion petition, Publisher Shores took an ac-
tive role in encouraging employees to sign it. He spent an
entire day in meetings with groups of employees, expressing
his opposition to the Union, promising to protect their jobs
and benefits if they signed the petition, and forewarning
them of a prolonged delay in the expected wage increase un-
less a majority of them signed the petition.In these meetings, Shores admittedly did not tell the em-ployees expressly that Thompson's antiunion campaign was
not on behalf of the Company, nor tell them that she wasacting on her own or that the Company had nothing to dowith the petition.Gorsich repeatedly told nonsigning employees that therewas no riding the fence and that they must make a decision
whether or not to sign the antiunion petition, even though a
large majority of the employees had already chosen to re-
main with the Union by refraining from signing it. As found,
his purpose was to encourage the nonsigners to change their
choice by signing the antiunion petitionÐnot suggesting any
way to indicate their choice other than by signing the peti-
tion.Both Gorsich and John interrogated employees about sup-porting the antiunion petition, and John threatened them with
reprisals if they refused to sign the petition.The Company further indicated to employees that it hadcollaborated with Thompson in planning the antiunion cam-
paign, by telling them that certain comments Thompson
made in soliciting their signatures were ``not the way it was
supposed to [be] proposed.''Finally, 2 months after the Company began openly sup-porting Thompson's antiunion campaign and when 16 of the
33 bargaining unit employees had signed Thompson's peti-
tion or antiunion lettersÐ1 short of a majority, if all 16 sig-
natures could be validly countedÐJohn conducted a
weeklong campaign to induce another employee to sign a
form letter that Thompson had distributed. John placed a
copy of the letter on her desk, after flagrantly coercing her
with threats of reprisals and discharge unless she signed the
letter.In light of this credited evidence, I find that the Companynot only vested outside sales representative Thompson with
apparent authority to act as its agent, but directly supported
her antiunion campaign, making her its agent in fact. I there-
fore find that the Company is responsible for her conduct
and that it coerced the employeesÐindirectly by her conduct
and directly by the conduct of Publisher Shores and Super-
visors John and GorsichÐto sign the antiunion petition and
letters, violating Section 8(a)(1).D. Bad-Faith Bargaining1. Negotiations until majority determinedAlthough Publisher Shores threatened on December 20 todelay the promised negotiations on economic issues until ma-
jority support of the Union was determined (to encourage
employees to sign Thompson's antiunion petition, as found),
the Company decided to have its local counsel engage in the
negotiations in the meantime. Shore testified (Tr. 2582):I explained to Mr. Flinker the reason I wanted him tohandle the negotiations was because there was an anti-
Guild petition being circulated and a number of em-
ployees had told me they did not want to be in theGuild.The complaint alleges that in the negotiations that resumedon January 14, the Company engaged in bad-faith bargaining
by (a) its agent Thompson's unlawfully soliciting employees'
signatures on an antiunion petition, (b) Publisher Shores' and
Supervisors John's and Gorsich's coercing the employees to
support the antiunion campaign, and (c) its reneging on theVerDate 12-JAN-9914:15 Jul 29, 1999Jkt 183525PO 00000Frm 00015Fmt 0610Sfmt 0610D:\NLRB\319\31953apps04PsN: apps04
 364DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
agreement it had reached with the Union on all noneconomicproposals.2. Reneging on tentative agreementRegarding the Company's reneging on the agreed Guildshop and dues-deduction provisions (as it in effect admitted
in its brief at 94±95), I find the evidence clear that the Com-
pany did so in furtherance of its unlawful campaign (through
its agent Thompson, Publisher Shores, and supervisors) to
get rid of the Union.I also find that the Company reneged on two other agreedprovisions included in the December 4 agreement on non-
economics issues. Both were included as noneconomic provi-
sions because they involved no additional expense to the
Company. In the December 4 tentative agreement (G.C. Exh.
49), confirmed by Attorney Tannler on December 5, the
Company and Union agreed as follows (p. 11, art. 16):Section 4. During the term of this contract the Pub-lisher will continue to pay the full cost of supplemental
health insurance under the Social Security Medicare
program for those employees who qualify for and sub-
scribe to the program.Section 5. The Publisher agrees to implement a $2deductible prescription drug program for all employees
covered by this contract, consistent with the $2 pre-
scription drug program now offered other employees of
The Independent.On January 14 the Company proposed to omit Section 4entirely from the agreement and to raise the deductible in
Section 5 (G.C. Exh. 51, p. 2, art. 16):Section 4. Delete.Section 5. The Publisher agrees to implement a $10deductible proscription drug program ($4 deductible for
generic drugs) for all full-time employees covered by
this Agreement.In the negotiations that day and on January 24 and Feb-ruary 12 and 13, the Union insisted that the Company abide
by its tentative agreement (Tr. 691±692, 700, 716, 943; G.C.
Exh. 10 pp. 2, 55).The Company admits in its brief (at 94±95) that its Janu-ary 14 proposal ``did delete the tentative agreement pre-
viously relating to the publisher's assuming the cost of the
Medicare supplement'' and ``revised the tentative agreement
relating to prescription drugs by increasing the deductible to
$10.00 for name brand drugs and $4.00 for generics.'' The
Company argues, however, that it ``must be emphasized''
that these provisions that it rescinded ``were reached almost
four year ago''Ðignoring the fact that the Company by At-
torney Tannler agreed to them in the December 4 tentative
agreement, which Tannler confirmed on December 5 after
conferring with Shores.The Company also argues (at 101±102) that the Medicaresupplement provision is prohibited by the Medicare statute,
without citing any authority (Tr. 890). I reject the unsup-
ported argument as frivolous (like the Company's defense
that Circulation Director John is not a supervisor).It is well established, as held in Mead Corp. v. NLRB, 697F.2d 1013, 1022 (11th Cir. 1983), that[t]he withdrawal of ... tentative agreements does not
in and of itself establish the absence of good faith....However, withdrawal of a proposal by an employerwithout good cause is evidence of a lack of good faithbargaining by the employer in violation of Section
8(a)(5) of the Act where the proposal has been ten-
tatively agreed upon. [Emphasis added.]The Company has failed to show good cause for renegingon these two agreed provisions in the December 4 tentative
agreement, as well as on the Guild Shop and dues-deduction
provisions as part of its campaign to get rid of the Union.
I find that its reneging on them is evidence of a lack of
good-faith bargaining.3. Bargaining as delaying tacticThe evidence indicates that the Company had no intentionof reaching an agreement with the Union, but instead was
using Local Counsel Flinker's negotiations as merely a de-
laying tactic until enough employees could be induced to
support Thompson's company-assisted campaign to get rid of
the Union.As found, Thompson's campaign against the Union re-ceived little support before Publisher Shores took an active
role on December 20, spending the entire day making
antiunion speeches to groups of employees and coercively
encouraging the employees to sign Thompson's antiunion pe-
tition. Also as found, on January 6 when Supervisors John
and Gorsich were interrogating employees about why they
had not signed the petition and on being told by one of them
that he thought it was ``a dead horse issue,'' the supervisors
insisted it was ``far from being dead'' and John threatened
the employees with reprisals if they did not sign the petition.Despite these circumstances and the Company's decisionto renege on part of the tentative agreement on noneconomic
issues, the negotiations proceeded on economic issues. By
the time of the fourth bargaining session on February 13, the
parties had narrowed their differences to the point that
Flinker ``thanked the Guild ... for the progress that had

been made that day'' and ``said that it appears like we're
getting off dead center.'' (Tr. 65, 714±716, 946±949; G.C.
Exh. 55.)The evidence shows, however, that Shores had other plans.
Circulation department employees Adams and Bartlett hadsigned antiunion letters after Supervisors John and Gorsich
threatened them on January 6 with reprisals. Between that
date and February 13, as found, 4 additional employees
signed antiunion letters, making a total of 16 signatures when
added to the 10 signatures on Thompson's petition. This was
1 less than a majority of the 33 bargaining unit employees,
if all 16 signatures could be validly counted.Beginning the following Monday, February 17, as found,the Company by Circulation Director John engaged in a
weeklong campaign to induce district sales manager Primack
to sign Thompson's antiunion form letter. Primack finally
signed the letter on Saturday, February 22, after John fla-
grantly coerced her with threats of reprisals and discharge
and left the letter on her desk to sign.It was under these circumstances that Local CounselFlinker left the February 13 negotiations to get Shores' ap-
proval of a proposed package for reaching a total agreement.
Shores rejected the package and refused to authorize FlinkerVerDate 12-JAN-9914:15 Jul 29, 1999Jkt 183525PO 00000Frm 00016Fmt 0610Sfmt 0610D:\NLRB\319\31953apps04PsN: apps04
 365THE INDEPENDENTto make a counterproposal on his return that afternoon to thebargaining table. Flinker instead promised a counterproposal
at the next bargaining session, which he agreed could be held
3 weeks later on March 4. That meeting was never held. The
Company canceled it on March 2, when it withdrew its rec-
ognition of the Union. (Tr. 716±717, 949±950.)After weighing all the evidence, particularly the Compa-ny's continuing coercive campaign to get rid of the Union,
I find that Publisher Shores was using the resumed negotia-
tions as a delaying tactic and that he had no intention of bar-
gaining in good faith and reaching an agreement with the
Union. I therefore find, as alleged, that the Company was en-
gaging in bad-faith bargaining in violation of Section 8(a)(5)
and (1).E. Withdrawal of RecognitionOn March 2, the Company sent the Union a letter, claim-ing that it ``has received objective evidence demonstrating''
that the Union ``no longer represents a majority of the em-
ployees in an appropriate unit'' and stating that it ``is with-
drawing its recognition'' of the Union and ``will not be
bound by the terms of any collective bargaining agreement''
with the Union (G.C. Exh. 11).The Company contends in its brief (at 1) that the Com-pany withdrew recognition and ceased bargaining ``based on
a good faith doubt of the majority status of the Guild,'' and
(at 118) that the Union's ``loss of majority status was not
tainted or caused'' by the Company's ``alleged misconduct.''
I disagree.As held in United Supermarkets v. NLRB, 862 F.2d 549,553 fn. 6 (5th Cir. 1989):It is well-settled that a good faith doubt of majority sta-tus can arise only in a context free of the coercive ef-
fect of employer unfair labor practices.... 
Thus, anemployer cannot lawfully withdraw recognition from a
union if it has committed as yet unremedied unfair
labor practices that could have reasonably tended to
contribute to employee disaffection from the union.The General Counsel contends (in br. at 37±38) that theCompany's bad-faith bargaining, solicitation of signatures for
the antiunion petition, and unlawful statements undermined
the employees' support for the Union. Similarly the Union
in its brief (at 27±28) contends that the Company's ``active
solicitation of employee statements of withdrawal ... its

bad faith bargaining as well as [its] other unlawful conduct
... tainted any assertion ... of a good faith doubt.'' I

agree.I find the Company engaged in unfair labor practices thatcould have reasonably tended to contribute to employee dis-
affection from the Union and that this unlawful conduct has
tainted any assertion by the Company of a good-faith doubt
in the Union's majority status. In view of this finding, I
deemed it unnecessary to rule on the General Counsel's and
Union's contention that some of the signatures on the peti-
tion and letters could not be validly counted, even if Thomp-
son were not the Company's agent in the antiunion cam-
paign.I also find that on March 2 the Company unlawfully repu-diated its collective-bargaining agreement with the Union and
unlawfully withdrew its recognition of the Union as the ex-clusive representative of the employees in an appropriate bar-gaining unit. In doing so the Company failed and refused to
bargain in good faith, violating Section 8(a)(5) and (1).An agreed appropriate unit (modified by the advertising/-marketing director being replaced by a marketing and pro-
motions manager and a retail advertising supervisor, Tr.
1121, 1130, 2386; G.C. Exhs. 61, 62) is[a]ll editorial, advertising, commercial, circulation, jani-torial, and maintenance employees, but excluding the
publisher, editor, marketing and promotions manager,
retail advertising supervisor, classified advertising su-
pervisor, circulation director, circulation marketing di-
rector, city editor, managing editor, business manager,
office manager, executive secretary, and all other em-
ployees in the mailroom, pressroom, and composingroom.F. Alleged Retaliation Against Union Supporters1. Threats of retaliationOn January 6, as found, Circulation Director John and Cir-culation Marketing Director Gorsich, in John's office, held a
long meeting in which John threatened district sales man-
agers Adams and Bartlett with reprisals to coerce them to
sign Thompson's antiunion petition. After the meeting, both
employees signed and sent antiunion letters to Publisher
Shores.In this meeting, John revealed to the employees thatShores was requiring John to induce circulation department
employees to oppose the Union. John stated that ``if he did
not produce names from his department, his job would be at
stake.'' As found, John reports directly to Shores.On February 17, John revealed to another circulation de-partment employee, district sales manager Primack, that
Shores was still urging John to engage in such conduct. John
told Primack that ``if you give them your name ... I know

it'll get them off my back and this department's back.''
Shores needed one more employee signature for the Com-
pany to be able to assert that a majority (17 of the 33) em-
ployees opposed the Union.On February 19, when Primack still refused to sign the pe-tition, John told her that Shores had a bad temper and
warned that Shores ``was a man that you did not want to
make mad'' and ``a man that wouldn't forget.'' John also
told her that signing the petition ``would give Jack what he
wanted'' and she ``wouldn't have anything to worry about.''In the conversation, John agreed that Primack's job per-formance was good, but told her, ``That's not the issue....[T]he issue [is] the petition.'' John next warned her about a
``housecleaning,'' stating that ``those who signed with Jack
would have nothing to worry about,'' but threatening that
``those who did not, would.''The complaint alleges that since these threats were made,the Company has taken discriminatory action against eight
employees, all of whom had refused to sign the petition.Before the trial the Company promoted Rebecca Thomp-son to manager of marketing and promotions. It also pro-
moted Barbara Baker to telemarketing advisor, Elaine John-
son to retail advertising supervisor, and James Williams to
classified advertising supervisor. All four of them signed theVerDate 12-JAN-9914:15 Jul 29, 1999Jkt 183525PO 00000Frm 00017Fmt 0610Sfmt 0610D:\NLRB\319\31953apps04PsN: apps04
 366DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
petition or an antiunion letter. (Tr. 2535±2539; G.C. Exhs.17, 62; R. Exh. 63.)2. Discipline of Matthews and Rohra. Disciplinary writeup ruleThe Company had a standing rule, since the departmenthead meeting on Monday, August 19, that ``When you have
a case of disciplinary action for a serious mistake and ne-glect of duty [emphasis added], you write it up and have theemployee sign it,'' with a copy to the union representative
(G.C. Exh. 111 p. 4; R. Exh. 76, p. 4).When Shores was on vacation from January 25 to Feb-ruary 3 (Tr. 3243), there were two incidents that department
supervisors considered too minor for any disciplinary action.One incident, on January 27, involved Carol Rohr's tellingfellow employees at the front desk about a complaint she had
handled with an irate subscriber. She related that the sub-
scriber called Editor James Davis a son-of-a-bitch. When
Rohr later explained to Circulation Marketing Director
Gorsich what had happened at the front counter, Gorsich told
her that he knew, contrary to rumors, she would not say any-
thing derogatory about the editorial department and that he
was sorry that people had overheard the conversation. Rohr
offered to apologize to the editor about the rumor, but
Gorsich said he did not think there would be a problem and
he would talk to Davis. The next day, Rohr apologized any-
way to Davis, who treated it ``like it was nothing.'' There
was no mention of any disciplinary action. (Tr. 255±258,
327±334, 909, 2106±2108.)About January 29, Stacy Tharp Hilbert, a part-time cir-culation clerk on extended probation for poor performance,
resisted a decision by both her supervisors, Gorsich and Cir-
culation Director John, that circulation clerk Rohr should not
work that afternoon in her place. Hilbert was upset and was
complaining. Rohr told her that ``it's not that I didn't want
to but they stated that I should not work the afternoon for
her.'' After awhile, switchboard operator Melanie Bednar
Matthews (who was a business office employee) told Hilbert
to stop complaining about not getting her way. Matthews
called Gorsich and told him he should do something about
it. Gorsich later told her she was not to tell him what to do.
She said she was just trying to help the circulation depart-
ment so they could get caught up, but they were letting
Hilbert do nothing. (Tr. 258±263, 336±338, 483±485, 505,
546±547, 909, 2107.)That afternoon two supervisors, Gorsich and BusinessManager Inzetta, met informally with the three employees
and stated that the bickering at the front counter must stop.
Gorsich stated that he set the hours and that they ``had to
work things out.'' Obviously referring to Hilbert, who had
caused the trouble by continuing to complain about the deci-
sion he and John had made, Gorsich added that ``if some-
body was not happy with their working conditions, then they
should find another job.'' (Gorsich had extended Hilbert's
probationary period because of ``some problems with her
performance.'') Inzetta said the business office and circula-
tion department employees were to work together as a team.
Both Gorsich and Inzetta assured the employees that nothing
would be placed in their personnel files about the incident.
Inzetta credibly testified that if it had been a formal discipli-
nary meeting, it would have been proper to put somethingin the file. (Tr. 262±263, 339±340, 395±396, 435±437, 464,469, 486, 508, 2107.)b. Change in writeup ruleOn February 17, at the Monday morning meeting of de-partment heads, Shores announced a new writeup rule. Min-
utes of the meeting show that Shores stated that ``Even if on
the first incident you talked to them, write it down'' and
``the second time that you talk with them you have to give
a copy to them and the union.'' (G.C. Exh. 102, p. 4.)There is no indication that this change in the rule was un-lawfully motivated. The question is whether Shores was
discriminatorily motivated later that week when he applied
the new rule retroactively, disciplining Matthews for one of
the incidents and Rohr for both of the incidents that occurred
about 3 weeks earlier.In doing so, Shores disciplined the two union supporters,even though Gorsich made no mention of any discipline in
the first incident and both Gorsich and Inzetta had considered
the second incident too minor for any disciplinary action
being taken under the former rule. Shores directed that
Gorsich prepare memos to the file. Shores then disciplined
the two employees, treating the memos as second-offense
written warnings, serving them both on the employees and
the Union.c. Context of disciplinary actionOn this same Monday, February 17, the Company by Cir-culation Director John began a weeklong campaign to per-
suade employee Primack to sign a letter opposing the Union.
As discussed above, this was 4 days after Shores refused to
approve the proposed package for reaching a total agreement
with the Union, at a time when the company-assisted
antiunion campaign had obtained the signatures of 16 em-
ployees, one short of a majority of the 33 bargaining unit
employees.Primack, however, was still continuing on Wednesday,February 19, to resist signing a copy of Thompson's anti-
union form letter, even when John placed a copy of the letter
on her desk after flagrantly coercing her with threats of re-
prisals and discharge.If Primack's resistance to signing the letter could not beovercome, despite such threats, the earlier incidents involving
Matthews and Rohr presented the possibility of changing the
ratio of signers and nonsigners by reducing the number of
union supporters on the payroll. Both had refused to sign the
antiunion petition or letter, and Matthews was on the union
executive board (Tr. 541).Hilbert, the probationary part-time employee who hadcaused the front-counter bickering, had already signed
Thompson's form letter on February 10 (R. Exh. 66). The
circumstances of Hilbert's signing the form letterÐafter
Shores' return from vacation (G.C. Exh. 132 p. 1) and over
3 weeks after Thompson had distributed the letter for em-
ployees to signÐare not revealed in the evidence. She did
not testify.Matthews (who was refusing to sign either Thompson'spetition or the form letter) had complained to Shores that
``people were stabbing each other in the back and harassing
each other if you were or were not on the petition'' (Tr.
482).VerDate 12-JAN-9914:15 Jul 29, 1999Jkt 183525PO 00000Frm 00018Fmt 0610Sfmt 0610D:\NLRB\319\31953apps04PsN: apps04
 367THE INDEPENDENTRohn had refused to sign the petition in Advertising Direc-tor Charnock's office, and she would not commit herself to
sign the petition when she told Shores ``I worked for him
no matter whether I worked with a union or without a
union'' (Tr. 250). When she later complained to Gorsich
about being ``really frustrated'' from the ``very tense'' situa-
tion ``stemming from'' Thompson who was ``pressuring''
her (to sign the petition), Gorsich ``stated that I just needed
to be above Becky [Thompson] or anybody who I thought
was giving me a problem.'' He told Rohr, however, that
``[y]ou're either going to be for the union or you're going
to be against the union.'' She adamantly refused to sign the
petition. (Tr. 252±253, 353±354.)The evidence is clear that the Company was aware thatboth Matthews and Rohr were remaining loyal to the Union.It was in this context that on Friday, February 21 (the daybefore Primack finally signed the form letter opposing the
Union), Shores ``overrode'' the department supervisors and
disciplined the two union supporters along with Hilbert, the
probationary employee who caused the ``bickering'' incident
(G.C. Exhs. 18, 19; R. Exh. 79, p. 2).Both Matthews and Rohr resigned (Tr. 488; G.C. Exhs.20, 21). Shores replaced them with new employees Carole
Chambers and Sandra Meese, who signed Thompson's form
letter (R. Exhs. 59, 64). The Company used their signatures
to support its claim of ``objective evidence'' that the Union
on March 2 no longer represented a majority.Thompson obtained Chambers' signature on February 27and Meese's signature at the switchboard on February 29
(Tr. 2818±2820). On receiving the letters, Shores assisted the
new employees in the proper wording of the letters, as he
earlier had done on January 13 when David Crookston sub-
mitted his antiunion letter (Tr. 2423±2427; R. Exh. 60).d. Discriminatory motivation(1) Memos to file used as written warningsIt was apparently sometime after Primack failed onWednesday, February 19, to sign an antiunion letterÐeven
after being flagrantly coerced to do soÐthat Shores in-
structed Gorsich to prepare disciplinary reports (in the form
of memos to Shores and the personnel files) on the January
incidents.The wording of the February 21 disciplinary reportsÐaswell as the fact that the reports showed copies being sent to
the Union, as if the reports were formal, second-offense writ-
ten warningsÐindicate that the Company was discrimina-
torily motivated.Gorsich claimed in his February 21 disciplinary report ofthe January 27 ``Counter Incident'' (G.C. Exh. 19) that he
had been told that Rohr ``was cursing and `ranting and rav-
ing' at the counter in front of other employees.'' I find this
unsupported claim, in conflict with Rohr's credited account
of the incident, was another one of Gorsich's fabrications to
help the Company's cause. Gorsich also claimed in the report
that he told Rohr that ``cursing or any similar behavior was
unacceptable and further incidents of this type would result
in disciplinary action up to and including termination.'' I
find that this was another fabrication. Rohr credibly testified
that there was no mention of any disciplinary action.Although both Gorsich and Inzetta assured Matthews,Rohr, and Hilbert at the informal meeting on the ``bicker-ing'' incident about January 29 that ``they would not be writ-ten up,'' Gorsich not only stated in his February 21 discipli-
nary report that the three employees were warned, but
claimed that they ``were warned that future acts of mis-conduct would result in disciplinary action up to and includ-ing termination.'' (G.C. Exh. 18.)Thus, Gorsich claimed that he warned the employees inJanuary of ``disciplinary action up to and including termi-
nation,'' not for a recurrence of the front-counter bickering,
but for any ``future acts of misconduct.'' I find that this un-supported claim is another fabrication.I find that by preparing the disciplinary report, containingthat purported warning, to be served on both the employees
and the Union, the Company intended to clearly convey a
written warning to the employees. Shores admitted (Tr.
2603±2604) that the document does not indicate that it is
only an oral warning and that he did not inform Matthews
and Rohr that the reports were not written warnings (Tr.2603±2605).Citing Shores' testimony, the Company argues in its brief(at 47) that the February 21 documents ``were simply memos
of verbal warnings.'' I note, however, that in the Company's
pretrial ``Statement of Position,'' signed by the same counsel
on May 8, 1992 (the year before the trial), the Company as-
serted (G.C. Exh. 106, p. 48):On February 21, Gorsich duly issued written warn-ings to [the three employees].... 
Shores and Gorsichalso met with each of the three and explained the rea-
sons for their receiving written warnings.(2) Discipline of MatthewsMatthews thought she was being called into Shores' officeon February 21 to be complimented ``for doing a good job,
because I was doing all these extra jobs. I had no idea I was
getting a letter'' (Tr. 494). She had many duties, and when
she was caught up, ``I would go to different people and ask
them for stuff to do'' (Tr. 476±477).The first meeting was short. Shores ``shoved over a letterat me'' and said, ``I will not tolerate bickering at the front
counter'' and stated ``it is union policy.'' Matthews said to
Gorsich, who was present, ``Mike ... what's going on,

we're not supposed to have a letter.'' She explained that
``this had happened ... weeks before and we were getting

along fine, there was no problem.'' She was crying, but
Gorsich ``just sat there.'' She got up and left the office. (Tr.
487±488.)Matthews returned to the business office and told MarkSchott (the new business manager) and Jill Griffiths (the of-
fice manager) she was ``putting in my two weeks' no-
tice.... I 
was told I wasn't going to get a letter, I receiveda letter ... they're just trying to shove me out the door be-

cause I'm not on the petition and I'm not going to take it
anymore.'' (Tr. 488; G.C. Exh. 56.) While refusing to sign
Thompson's antiunion petition, as found, she had earlier
complained to Shores about employees being harassed over
whether they were or were not on Thompson's antiunion pe-
tition.When Matthews told Shores she had put in her notice, heasked her to come back into his office. There, with Gorsich
present, Shores claimed it was not his intention for MatthewsVerDate 12-JAN-9914:15 Jul 29, 1999Jkt 183525PO 00000Frm 00019Fmt 0610Sfmt 0610D:\NLRB\319\31953apps04PsN: apps04
 368DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
to put in her notice. But he then proceeded to harshly criti-cize her work.In Shores' office, Matthews asked, ``what choice do I havewhen I get a letter when I'm not supposed to? ... I do my

job, I help the department, and it's Stacy [Hilbert] that was
causing the problems, nobody else.'' Not responding, Shores
began criticizing her work for the first time. He claimed that
she was rude, that he had letters from other people saying
that she was rude on the phone, and that he had seen her
on a rampage out front. She was crying and said, ``Mike,
stick up for me ... you know I haven't done anything.''

Gorsich responded that ``you're short on the phone because
you're so busy.'' (Tr. 488±489, 2500±2501, 2606±2610.)Shores finally said, ``Well, are you going to stay or areyou going to leave.'' Matthews answered, ``why would I stay
after you just ... tore me to shreds?'' Shores suggested that

she compose herself and return to work. (Tr. 489.)When asked on cross-examination why she reached theconclusion that she was given the letter because she had not
signed the petition, Matthews answered that two management
people (Gorsich and Business Manager Inzetta) said, ``we
were not to get a letter.'' Then when her ``boss'' Inzetta was
gone, ``I get a letter.... 
[I]t was obvious that they wantedme or Carol [Rohr] or both of us out of the paper. When
three people go into a meeting and two come out in [tears]
and one comes out smiling, something's not right.'' She ex-
plained that ``Three employees get reprimanded.... I 
comeout and quit. One [Rohr] goes and throws up. And the other
girl [Hilbert] comes out smiling like nothing ever hap-
pened.'' (Tr. 526±527.)(3) Discipline of RohrShores' disciplinary meeting with Rohr was also short. AsRohr credibly testified (Tr. 264±265):[Shores] stated that there was not time for me to readthe letters [for the two January incidents] but I took the
time to skim over the letters because I had no idea what
the letters were about.... I 
was in quite a shock be-cause ... I did not know anything about these letters

or that there was a problem.I stated to Mr. Shores that I was not cussing at thefront counter.... 
[H]e more or less pointed his fingerand stated in a very stern voice that there would be nocussing at the front counter.And I knew at that point that there was no chancefor me to even discuss what had happened in these let-
ters with him, so I left his office.Rohr asked Gorsich for a little time to go to the restroom(where she vomited, Tr. 341, 527). ``I was quite upset in re-
gards to these letters as I had no idea that anything like this
was being written because I thought we had discussed this
in our private conversations and meetings and that everything
was fine.... I 
had two letters and ... if I get a third letter
this means that I'm going to be fired. And I didn't under-
stand why I had the two letters and I thought that it was also
a way of getting me to get out because of the fact that I
hadn't signed that petition [against] the union.'' (Tr. 268±
269.)The following Monday, February 24, Rohr gave 2 weeks'notices to her supervisors, John and Gorsich (Tr. 270±271;
G.C. Exhs. 20, 21). She credibly testified (Tr. 272±273):Mr. John, my supervisor, stated that he didn't wantto accept my reservation.... 
Mr. Gorsich, my othersupervisor, stated that he didn't want this to happen.....
He stated that Mr. Shores had told him that due tounion policy Mr. Gorsich had to write these letters so
that it could be under the union rules and regula-
tions.... 
[T]hey asked me if I wanted some time tothink about it.At that time, I stated no, that I felt that it was justa matter of time before there would be another letter
written and I would be fired. [Emphasis added.]e. The company's defensesThe Company points out in its brief (at 47) that Shoreswas on vacation when the incidents occurred the last week
in January and contends that ``On February 21, when
Gorsich told Shores about the two incidents, Shores asked
Gorsich whether he had documented them in any way. Upon
learning that no documentation had occurred, Shores told
Gorsich to prepare memos on the subject.''This contention is not persuasive. The Company ignoresthe fact that in minutes of the department head meeting on
February 17, when the disciplinary writeup rule was changed,
Shores specifically referred to ``an incident at the counter in-
volving 3 of the girls when he was on vacation'' (G.C. Exh.
102, p. 4).Shores waited until February 21 to discipline union sup-porters Matthews and Rohr. Primack was then still refusing
to sign a letter opposing the Union. Having failed to obtain
the signature of a 17th employee to enable the Company to
claim ``objective evidence'' of the Union's purported lack of
a majority in the bargaining unit of 33 employees, Shores
needed to reduce the number of employees loyal to the
Union.As it turned out, the circulation department employeebeing coerced by Circulation Director John yielded to the co-
ercion and signed the antiunion letter a day later on Satur-
day, February 22, providing the Company with the needed
17th signature. Disciplining Matthews and Rohr actually re-
sulted in a delay in the Company's withdrawal of union rec-
ognition. They resigned that Friday and Monday, but instead
of leaving immediately, they gave 2 weeks' notice and re-
mained on the job, blurring any claim of union loss of ma-
jority status.The Company waited until Thompson persuaded the re-placements to sign her antiunion form letter before withdraw-
ing its recognition of the Union on Monday, March 2 (2 days
before the scheduled March 4 negotiating session with the
Union). Meanwhile, Shores (1) obtained the signed antiunion
petition from Thompson, (2) checked the names on the peti-
tion and the antiunion letters he had received, and (3) as-
sisted the new employees in providing the proper wording on
the form letters they signed (Tr. 2413±2418, 2425±2427,
2817±2818; G.C. Exh. 17; R. Exh. 67).The Company does not acknowledge that Shores made anychange in the disciplinary writeup rule. Neither does it offer
any justification, under the new rule, for his treating theseVerDate 12-JAN-9914:15 Jul 29, 1999Jkt 183525PO 00000Frm 00020Fmt 0610Sfmt 0610D:\NLRB\319\31953apps04PsN: apps04
 369THE INDEPENDENTfirst offenses as if they were second-time offenses, requiringwritten warnings to be served on the employees and the
Union.The Company contends in its brief (at 48) that ``employ-ees who had engaged in similar misconduct in the past had
also received such memos.'' It cites two documents in evi-
dence. One of the documents (R. Exh. 77) is a formal dis-
ciplinary letter, not a memo to the file. It involved conduct
at the front counter ``When it [became] necessary for [the
classified advertising manager] to tell [the employee] to
cease a counter-productive conversation.'' This occurred in
April 1985, over 5 years before Shores became the publisher
and changed the disciplinary writeup rule.The other document (R. Exh. 78), written since Shores ar-rived, does not involve conduct at the front counter. It in-
volves ``willful neglect of duty'' in October 1990. It is a
memo to the file, but it is a handwritten document which,
on its face, shows that it was not served on either the em-
ployee or the Union. It provides no precedent for the Feb-
ruary 21 formal memos being used as written warnings.The Company contends that ``There is no knowledge [ofMatthews' and Rohr's union sympathies] and there is no
antiunion animus.'' Evidently the Company is ignoring the
credited evidence to the contrary and is relying on the dis-
credited denials that Thompson ever told Shores who signed
the antiunion petition, as well as the Company's clearly falsedenial that it participated in the antiunion campaign.The Company further contends in its brief (at 50) that ``ifShores were seeking to single out Guild supporters for dis-
crimination, then he certainly would not have issued a memo
to [Hilbert], who had on February 10, a week before, sent
him a letter saying that she did not wish the Guild to be her
representative.''To the contrary, the only feasible way the Company couldbelatedly discipline Matthews and Rohr would be to also dis-
cipline Hilbert, the part-time employee on extended probation
for poor performance. The Company was aware that Hilbert
had caused the trouble with the full-time employees when
she continued to complain about the decision of her super-
visors, John and Gorsich, that she must work that afternoon.
As found, Gorsich was referring to her when he stated that
``if somebody was not happy with their working conditions,
then they should find another job.'' Hilbert would be pleased
that she was not singled out as the one to be punished, or
punished more severely, for causing the trouble.To discipline Matthews and Rohr without also discipliningHilbert would obviously be indefensible.f. Discrimination foundI find that the General Counsel has made a prima facieshowing that Matthews' and Rohr's continued support of the
Union, by refusing to sign Thompson's antiunion petition or
letter, was a motivating factor in the Company's belated de-
cision to discipline them. Wright Line, 251 NLRB 1083(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455
U.S. 989 (1982).The Company contends in its brief (at 49±50) that it wouldhave disciplined Matthews and Rohr even in the absence of
the antiunion campaign and argues that in issuing the memos
to the three employees, it ``was uniformly applying its dis-
ciplinary policy across the board without regard to union
sympathies.'' I find that the credited evidence shows clearlythe contrary and that the Company has not met its burdenof proof on the contention.As alleged in the complaint I find that the Company, bydisciplining Melanie Matthews and Carol Rohr on February
21, discriminated against them in regard to condition of em-
ployment to discourage membership in the Union, violating
Section 8(a)(3) and (1).g. Necessary remedial actionThe Company implies in its brief (at 45 fn. 5) that therecan be no remedy of reinstatement and backpay, even if Mat-
thews and Rohr were discriminatorily disciplined, because
the Regional Director found insufficient evidence to support
the Union's allegation of constructive discharge (R. Exh. 19).I disagree. In the circumstances of this case, I find that re-instatement and backpay for the two employees is a nec-
essary remedy for the alleged and proved unlawful conduct,
to effectuate the purposes of the Act.As found, while the Company was negotiating with theUnion on economic issues, it was continuing to actively sup-
port Company Agent Thompson's antiunion campaign.Failing in the effort to induce half of the employees toabandon the Union, Shores caused union supporters Mat-
thews and Rohr to resign. He used his new disciplinary
writeup rule as a pretext for belatedly disciplining them,
overruling the promise of the department supervisors not to
place anything in their files. He then treated as written warn-
ings the memos to the file that he required one of the super-
visors to write about 3 weeks after the incidents occurred.In doing so, Shores placed the two employees in the posi-tion of either resigning or fearing for good reason that their
good work records would be tarnished by a pretextual dis-
charge. As Rohr told her supervisors when she resigned, ``I
felt that it was just a matter of time before there would be
another [disciplinary] letter and I would be fired.''I find that if the Company were ruled immune from pro-viding any remedy to these two victims of its unlawful con-
ductÐmerely because they resigned in fear of being fired,
giving the employer 2 weeks' notice, instead of being forced
to resignÐthe Company would be rewarded for its wrong-
doing. Moreover, the ruling would convey the wrong mes-
sage to remaining members of the bargaining unit.The Company would have succeeded in undercutting theUnion's bargaining strength by permanently removing two
loyal union supporters from its payroll, including a member
of the union executive committee. The employees, having
observed the obvious discrimination, would undoubtedly get
the message that statutory protection for the exercise of their
own Section 7 rights could not be trusted.Under these circumstances I find that an order requiringthe Company merely to cease and desist from such unlawful
conduct would be an inadequate remedy. I find that the
Company must also offer reinstatement to Melanie Matthews
and Carol Rohr, with backpay.3. Changes in job duties of Meyer and Heathera. Context of the changesPreviously, district sales managers (working on the secondfloor in the circulation department) had been assigned to take
turns, going downstairs and answering phones at the frontVerDate 12-JAN-9914:15 Jul 29, 1999Jkt 183525PO 00000Frm 00021Fmt 0610Sfmt 0610D:\NLRB\319\31953apps04PsN: apps04
 370DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
counter from 4:30 p.m. (when the daytime clerks leave) until6:30 p.m. (Tr. 1259, 2132±2133). It is undisputed that all
three district sales managers, Adams, Bartlett, and Primack,
were ``busy answering the phones'' at the front counter from
5:30 to 6:30 p.m. on December 17, when Company Agent
Thompson was talking to them about signing the antiunion
petition.In September 1992, about 6 months after the Companywithdrew its recognition of the Union, Stacy Tharp Hilbert
(then working full time) ``left the Company'' (Tr. 1259,
2127, 2186). Circulation Marketing Director Gorsich testified
that the district sales managers were then answering the
phones 3 evenings a week from 4:30 to 6:30 p.m., and a
part-time clerk was answering the phones (in fact, one of the
phones, Tr. 1259) the other 2 evenings. According to
Gorsich, ``I needed to replace Stacy's hours and I also need-
ed to add some hours ... to eliminate my district managers

working those evening hours'' so they could ``do their field
work at that time rather than have to be saddled with answer-
ing the phones.'' (Tr. 2131.)Meanwhile, the Company had already hired a part-timeswitchboard operator, who told Meyer that the Company had
not asked her if she would work the 4:30±6:30 hours (Tr.
1249).Publisher Shores and Gorsich decided not to hire a full-time clerk to replace Hilbert (who had been paid the mini-
mum, entry-level wage of $6.75 an hour), or to assign the
new part-time switchboard operator additional hours. They
decided instead to add 13 hours of the circulation department
work to the workload of union supporter Virginia Meyer, a
senior clerk who was working full time as advertising dis-
patch clerk at $9 an hour. Gorsich assigned her to work from
4:30 to 6:30 p.m. all 5 weekdays (replacing the part-time
clerk on 2 of the days) and also from 1:30 to 4:30 p.m. on
Tuesday. (Tr. 1186±1192, 2132, 2252; R. Exh. 69.) This did
not eliminate all the district sales managers' work at the front
counter. They continued to take turns working (with Meyer)
from 4:30 to 6:30 p.m. (Tr. 1259).Shores and Gorsich also decided to require union sup-porter Linda Heather to be Meyer's backup, performing cleri-
cal work (Tr. 2190±2191). Heather is the staff artist in the
advertising department, being paid $11.25 an hour (Tr. 1431;
R. Exh. 69).The complaint alleges that the Company discriminatorilymade these unilateral changes in job duties, ``including the
assignment of less desirable job duties,'' in violation of Sec-
tion 8(a)(1), (3), and (5) of the Act.The principal question is whether the assignment of cir-culation department duties to Meyer (who was already work-
ing full time in the advertising department) and the assign-
ment of part of Meyer's clerical duties for the first time to
Matthews (who was working full time as an artist) was a
continuation of the threatened reprisals, to cause these two
loyal union members (like Matthews and Rohr in February)
to resign.As found, Circulation Director John had warned an em-ployee in February that Shores ``was a man that wouldn't
forget'' and further warned of a ``housecleaning,'' stating
that ``those who signed with Jack [Shores] would have noth-
ing to worry about,'' but threatened that ``those who did not,
would.'' After these warnings, as further found, Gorsich par-ticipated with Shores in the discriminatory discipline ofunion supporters Matthews and Rohr, causing them to resign.Meyer and Heather worked together in the ``Art &Dummy'' area on the first floor (R. Exh. 14) where on De-
cember 9, as found, they were excited about the Union's ne-
gotiating the tentative agreement on noneconomic issues, but
Thompson told them they did not know what they were talk-
ing about. On December 19, when they were expressing their
support of the Union at lunch, Thompson revealed to these
vocal union supporters that she had been in communication
with Shores, by insisting that there was no tentative agree-
ment with the Union because Shores ``doesn't like it'' and
would not accept it.I infer that Thompson had reported to Shores both Mey-er's and Heather's loyalty to the Union. In any event, Shores
was aware that they had not signed the antiunion petition or
a letter opposing the Union (R. Exh. 67).b. Additional duties assignedVirginia Meyer had been working in the advertising de-partment from 7 a.m. to 3:30 p.m. each workday, except on
Wednesday when she worked from 9 a.m. to 5:30 p.m.On September 29, 1992, Gorsich met with Meyer andLinda Heather and announced Meyer's new hours, from noon
to 8:30 p.m.Ðlater changed, from 10 a.m. to 6:30 p.m. (Tr.
1195±1197, 1200, 2258±2259; G.C. Exhs. 64±66). As Meyer
credibly testified (Tr. 1196):I told him ... this won't work
.... 
[T]here's no wayI can get everything done [on her job in the advertising
department] and work in circulation also. I said we're
working on deadline every day as it is, and we're just
barely making it now.Despite Meyer's protests (including the nonrecognition ofher seniority) and her suggestions (including assigning more
hours to the new part-time switchboard operator), Gorsich
told her no, this was final, it had been decided, she had no
choice, and these were her hours. He was requiring her to
work at the switchboard (as she had done in the circulation
department years earlier, before she successfully bid on her
present job) and to learn how to use the circulation depart-
ment computer. (Tr. 1186±1190, 1195±1200, 1249.)As Linda Heather credibly recalled (Tr. 1446), Gorsichtold Meyer,A clerk is a clerk is a clerk is a clerk at the paper,and since he needed help and since Virginia was a
clerk, he decided that the best thing to do was have
Virginia, who was a clerk, come in Circulation and help
out.....
I said, ``We used to have a part-time ... dispatch
clerk, and that person was laid off.... We 
also hada part-time artist and that artist was laid off.... 
BothVirginia and I have been working without the part-time
person and just getting out our work.''I said, ``Why not take your two full-time employeesout there that you have now and stagger their starting
time to cover the late shift?''Then he got a little upset with me and he said, ``No,this has been decided before you came in.... 
We'reVerDate 12-JAN-9914:15 Jul 29, 1999Jkt 183525PO 00000Frm 00022Fmt 0610Sfmt 0610D:\NLRB\319\31953apps04PsN: apps04
 371THE INDEPENDENTnot even going to discuss it. This has been settled. Thisis the way it is.''Also in the meeting, as Linda Heather credibly recalled,Gorsich said that ``Linda will be doing the dummies in the
morning before Virginia comes in.'' Heather responded,
``That's fine. But who's going to be laying out the ads in
the meantime? A lot of times in the day before I walk out,
I get ads that are due that day that I have to handle first
thing in the morning.'' Gorsich said, ``Well, then the sales-
men will have to start doing their own ads then. You will
be doing the dummies.'' (Tr. 1451.)Thus, Gorsich was relieving one of the district sales man-agers from having to work at the front desk from 4:30 to
6:30 p.m. each day, but was announcing that the outside
sales representative would have to perform some of their
own ad layout designs while artist Heather was doing clerical
dummy work.c. Meyer's excessive workloadElaine Johnson was present in this meeting. She had beenpromoted the day before to the position of retail advertising
manager, replacing the retired Charnock as the advertising
department supervisor over Meyer and Heather. (Tr. 1193,
2224; G.C. Exh. 62.)On Monday, October 5, 1992, the first day of Meyer'snew assignments, Johnson began giving her a daily assign-
ment sheet of her continuing duties in the advertising depart-ment. The assignment sheets scheduled her to work 5-1/2
hours daily in the advertising department from 10 to 4:30
p.m. (with an hour off for lunch)Ðexcept on Tuesday, when
she would work there only 2-1/2 hours from 10 to 12:30Ð
before working 2 hours daily from 4:30 to 6:30 p.m. in the
circulation department, except on Tuesday, when she would
work 5 hours from 1:30 to 6:30 p.m. in the circulation de-
partment. (G.C. Exhs. 64±66.)The assignment sheets listed her advertising departmentduties for the day. At Meyer's request, Johnson indicated on
each assignment sheet the priority for each item (Tr. 1203,
2261±2262).For example, on the Monday assignment sheet (G.C. Exh.64), Johnson indicated the following work priority: (1)
dummy for Tuesday newspaper, (2) proofing, (3) schedule
legals and follow thru, (4) dummy for Wednesday Living,
(and over the phone, Tr. 1206±1207), (5) proof anything else
in box, and (6) divide remaining time until 4:30, half of time
tear sheets and other half of time log. On Tuesday Johnson
listed (G.C. Exh. 65): (1) dummy for the Wednesday news-
paper, (2) proofing, (3) dummy for Weekender TV, (4)
schedule for legals and follow thru, (5) log in ads as re-
quired, and (6) tear sheets as necessary.Each day that week, Meyer listed (Tr. 1205±1210, 2263±2270) at the bottom of the assignment sheet, under the head-
ing ``Things Not Done,'' the items she did not have time todo before going to the circulation department, as follows
(emphasis added):MONDAY(1) ``Mon Tear Sheets,'' (2) ``Mail for Sat Paper,''(3) ``Copies of Orders that need copies,'' (4) ``Filing
of orders in order box,'' and (5) ``Papers for front file
copies of Fri & Sat & Mon Papers.''TUESDAY(1) ``Legal ads Scheduled,'' (2) ``Log in ads,'' (3)``Copies of orders needing copies & orders advanced,''
(4) ``Orders Not Filed,'' (5) ``Mon Tear Sheets andTues Tear Sheets,'' (6) ``Sat Mon & Tues Mail,'' (7)``Sat Mon & Tues paper for front File Copies,'' and (8)
``Any Proofing after 12:30.''WEDNESDAY(1) ``Log in orders, (2) ``Proofing after 3 pm,'' (3)``Tear Sheets Mon Tues & Wed,'' (4) ``No copies oforder made or advanced,'' (5) ``Mail Sat Mon Tues &
Wed,'' (6) ``Papers for front file copies Sat thru Wed,''
and (7) ``Orders not filed.''THURSDAY(1) ``Orders logged in,'' (2) ``Orders copied as need-ed & advance beyond Mon,'' (3) ``Mail from Sat thru
Thurs,'' (4) ``Tear Sheets for Mon-Thurs,'' and (5)``Orders not filed.''FRIDAY(1) ``Logging beyond Tues,'' (2) ``No orders copied& advanced beyond Tues,'' (3) ``Mail from Sat thru
M.B. [Market Basket],'' (4) ``Tear sheets for Tues,Wed thru M.B,'' and (5) ``Paper front file.''Thus, when the Company cut Meyer's assigned hours inthe advertising department from 37-1/2 hours a week to 24-
1/2 hours, this resulted in some of the workÐparticularly the
tear sheetsÐbeing carried over from day to day.(Tear sheets are pages ripped from copies of the news-paper to show advertisers what ads were run and for billing
at the end of the month. Johnson testified that advertisers re-
quire 1 to 4 copies with the billings, that one grocery com-
pany requires 320 tear sheets, and that other grocery stores
need 40 to 100 copies. The outside sales representatives de-
liver a large majority of the tear sheets. If the tear sheets arenot done, the sales representatives must spend the time to rip
the pages from the newspapers themselves. Tr. 1212±1214,
2294, 2296, 2618.)On Monday, October 12, 1992, Johnson did not provideMeyer with an assignment sheet. When asked about it, John-
son told Meyer to ``just do things the way you normally do
them'' and ``do as much as you can do.'' (Tr. 1210.) Mean-
while, Johnson had been promising Meyer help in perform-
ing the ``Things Not Done,'' and had provided some help
from herself, Heather, and the sales staff (Tr. 2264±2269).Concerning the excessive workload, Meyer credibly testi-fied (Tr. 1210±1212):Q. And what effect has the assignment to the switch-board in the circulation department had on your duties
and responsibilities in the advertising department?A. Quite frankly, things are getting worse day byday.... 
[I]t looks like a mountain, my work area ofnewspapers where the tear sheets are not done....[T]oday is April the 9th [1993] ... I still have three

days worth of March tear sheets to do before I can get
to do March month end [tear sheets for billings] which
every day just throws me further behind. Each month
it's gotten worse.... 
Everyday, it just keeps addingup. We have stacks ... of the day's paper. I get any-
VerDate 12-JAN-9914:15 Jul 29, 1999Jkt 183525PO 00000Frm 00023Fmt 0610Sfmt 0610D:\NLRB\319\31953apps04PsN: apps04
 372DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
where from 50 to 75 copies. They're laying every-where. It's very upsetting. It's very stressful. I've hadMs. Johnson come in and look at the work area. I have
asked for help. Whenever I said, Elaine, please do
somethingÐthe last time I said that, she said, I'm
sorry, my hands are tied. I didn't have anything to dowith this. She said it was all coming from over thereand, with that, she pointed towards Mr. Shores' office.[Emphasis added.]The evidence reveals that Johnson also informed Heatherabout Shores' role. The Company introduced into evidence,
without limitation, Heather's October 27, 1992 pretrial affi-
davit, in which she swore (R. Exh. 29 p. 3, par. 9):I have asked Elaine Johnson how long this is going tocontinue and she replied that she didn't know. I asked
her whose idea this was and Elaine Johnson indicated
that the orders came from Jack Shores' office. [Empha-sis added.]I reject the contention in the Company's brief (at 82) thatthe realignment of Meyer's duties ``worked out very satisfac-
torily.''d. Heather's clerical workSince Linda Heather was employed as an artist in 1983,her duties have been ``to do advertising layout design, sales
promotions designs, spec layouts for sales staff and other as-
signed duties having to do with art or graphic design work''
(R. Exh. 29 pp. 1±2; Tr. 1431, 1443±1445, 1467±1473).Before the September 29, 1992 changes in Meyer's assign-ments, Heather was working full time as the staff artist. She
had never worked on any dummy sheets, even in January
and February when Meyer was absent about 4 weeks because
of illness. (Tr. 1212±1214, 1250±1252, 1473±1475, 1504±
1505, 2277).Since October 6, 1992, Heather has continued reporting towork at 8:30 a.m. But instead of working on ad design lay-
outs for the outside sales representatives, she has spent most
of her time working on the newspaper dummy sheets until
10 a.m., when Meyer arrives. The dummy sheets for the next
day's paper are needed in composing and editorial by 11
a.m., when the current day's paper goes to press. (Tr. 1197.)Because Heather was performing this clerical work in themorning, as she credibly testified (Tr. 1453±1454), the out-
side sales representativesadjusted to the fact that I was no longer Linda the art-ist, I was Linda the clerk. Now, I know they need meand a lot of times I'm interrupted. And I'll be working
on the dummies and they come and they will lay every-
thing out in front of me [on her drawing board] on top
of everything I'm working on, their ads and say,
``Linda, I need help.''And I say, ``Okay, lay it here ... 10 o'clock I'll
become Linda the artist.'' [Emphasis added.]In addition, Heather has had to prepare dummy sheets inthe afternoon. Meyer no longer works in the advertising de-
partment on Tuesday afternoon (after 12:30) and no longer
works the hours of 9 a.m. to 5:30 p.m. in the advertising de-partment on Wednesday. As a result, the dummy sheets forboth the Weekender and Market Basket must be prepared on
Wednesday afternoon. Heather prepares the Market Basket
dummy sheets while Meyer prepares the Weekender dummy
sheets. (Tr. 1454, 1504±1505.)Heather credibly testified on cross-examination (Tr. 1475±1477):Q. When you come in in the morning, now if youhave some ads that need to be dealt with because
there's a deadline, what do you do first?A. First thing I do is I look to see what I have. ThenI go back to Composing and I say, ``You are missing
these ads,'' and I tell them what the ads are. I said,
``As soon as I get done with the dummy, I will be
working on these ads. Now, before you even start
searching and looking for these ads, these ads are lay-
ing on my drawing board.''Q. In terms of priority, which comes first?
A. I don't know. Sometimes it's like between thechicken and the egg. I have to have the dummies done.
I have to have the ads done.... 
[T]he dummies, basi-cally, have to be done because as soon as [Editorial and
Composing are] done with that [day's] paper, Editorial
is working on the next day and also is Composing, lay-
ing out the next day.... 
[O]n some occasions whenI am really so far behind, the dummies have to be let
go ... till Virginia gets in at 10 o'clock because I

have too many ads. If I have two or three ads, then
they're going to wait till 10 o'clock. If I have some
more that are more complicated and they need proofs
that the salesmen have to get out, then the paper has
to wait and the whole ... paper [for the next day] has

to wait till the dummies get done.Q. Okay. So in terms of priorities, you can dodummying and you can obviously lay out the ads. Vir-
ginia Meyer can only do the dummying and she can't
lay out the ads?A. She can't lay out ads.Heather later credibly testified (Tr. 1509±1510):I've just been shuffling constantly back and forth, backand forth, trying desperately to get both jobs done....[M]y artist duties have been really suffering trying to
get that done on deadline.....I've gone to Elaine Johnson many times and said,``Elaine, I can't handle this. I have too much to do.
What am I to do?''And she just said, ``Try to work faster.''Without any supporting evidence, the Company contendsin its brief (at 82) that Heather's duties ``left her with a fair
amount of unproductive time.''I consider the contention frivolous.e. Defenses and concluding findingsThe Company's contends in its brief (at 78±79) that (1)preparing the dummy sheets was Meyer's primary duty, (2)
in Meyer's absence in parts of January and February, ``it was
discovered'' that either Elaine Johnson (before her pro-VerDate 12-JAN-9914:15 Jul 29, 1999Jkt 183525PO 00000Frm 00024Fmt 0610Sfmt 0610D:\NLRB\319\31953apps04PsN: apps04
 373THE INDEPENDENTmotion) or Linda Milnes (Shores' secretary) performed thisand ``most of Meyer's other duties before lunchtime,'' and(3) Shores concluded that ``Meyer has some time available
that could be used for switchboard duties between 4:30 and
6:30 p.m.'' and that ``Linda Heather, the artist, had some
time available and could be trained to back up the `dummy'
work and other duties that Meyer was performing'' (empha-
sis added).This is obviously an attempt to reconcile defense wit-nesses' conflicting testimony. Moreover, the Company makes
no attempt to explain why, if these assertions were true, it
made no mention of the ``discovery'' for 7 months, from
January and February until September 29, 1992, when it re-
aligned the jobs. The evidence is undisputed, as Meyer
credibly testified, that ``I have never been criticized'' for
being slow, and ``in fact, I've been told a couple of times
I've been doing a good job'' (Tr. 1252).Shores first gave positive, unequivocal testimony that hewas familiar with Meyer's duties; that in Meyer's absence,
either Johnson or Milnes performed all her duties; and that``They always had everything done before lunch'' (Tr. 2506±2507, 2617). This would mean that Johnson or Milnes, in a
half day, would have performed the same work that Meyer
performed in a 7-1/2-hour day, including the preparation of
dummy sheets for the Market Basket, which ``didn't deadline
until after 4:30'' on Wednesday afternoon (Tr. 2296).Shores then began to equivocate and testified that ``Far asI know'' Johnson (or Milnes) did all Meyer's work. Next, he
admitted knowing that Johnson was not doing all of it, testi-
fying that not all the tear sheets were mailed. ``I know [out-
side sales representatives] were pulling some of their own
tear sheets. I saw Vivianne Greene doing some of her own.''
Then Shores admitted, ``No, I do not know if she was doing
all of Virginia Meyer's work.'' (Tr. 2618.)In fact, as Meyer credibly testified (Tr. 1214):When I'm off ill or when I've been on vacation in thepast, they do only what is absolutely essential to get
that day's paper out. The tear sheets are stacked up just
like they are right this minute, and I'm expected to
clean this mess up when I return.Johnson, when called as a defense witness, initially testi-fied that when she filled in for Meyer, dummying the paper,
she would do it ``some days [in] a little bit less time and
some days a little bit more time'' (Tr. 2246). Later she
claimed that ``Just about, yes,'' she was doing in ``half the
time'' exactly ``the same work'' that Meyer was doing in 7-
1/2 hours (Tr. 2250). Finally she testified, ``I don't think it
would be fair to say half the time'' and claimed, ``I felt that
there was about two hours in her day, at least two hours in
her day, that could have been more productive.'' (Tr. 2251.)
She did not impress me as being a truthful witness.I discredit, as fabrications, Shores' claim that Johnson orMilnes performed all Meyer's duties before lunch and John-
son's claim that she was performing ``Just about'' all Mey-
er's duties in half the time.The Company contends in its brief (at 79) that whenShores decided to assign circulation department work to
Meyer, Shores ``concluded that Linda Heather, the artist, had
some time available ... to back up the `dummy' work and

other duties that Meyer was performing.'' There is, however,absolutely no evidence that Shores either concluded, or hadreason to conclude, that Heather had the time available.Moreover, even if Shores did in good faith decide thatboth Meyer and Heather had the time available to perform
the additional duties, the credited evidence clearly shows that
the Company was aware after the first week that the realign-
ment of duties was not a satisfactory arrangement for Meyer,
Heather, and the outside sales representatives.There was hardship particularly on Meyer, placing herunder stress from the excessive workload, as found. There
was no way that Meyer could spend 13 hours a week per-
forming the entry-level work at the front counter and timely
perform all her assigned advertising department duties in the
remaining 24-1/2 hour in the workweek. Although Meyer
was relieving one district sales manager from having to
spend 2 hours at the front counter each evening, the outside
sales representatives were not only being required to perform
some of Meyer's clerical tear sheet work, when providing
their own tear sheets, but they were being deprived of need-
ed help from staff artist Heather in making ad layout designs
when she was performing Meyer's clerical dummy work.Under these circumstances, I reject the Company's conten-tion (at 82±83) that ``the reassignment of hours as well as
duties was based upon valid business reasons'' and ``was
consistent with maximizing the efficiency of the newspaper's
operations.''After considering all the evidence, I find that the GeneralCounsel has made a prima facie showing that Meyer's and
Heather's vocal support of the Union was a motivating factor
in the Company's decision to change their job duties and to
assign them less desirable job duties. I also find that the
Company has not met its burden of proof that it would have
made the changes in the absence of their union support.I therefore find that the Company, by changing the job du-ties of Virginia Meyer and Linda Heather on September 29,
1992, discriminated against them in regard to condition of
employment to discourage membership in the Union, violat-
ing Section 8(a)(3) and (1).I further find that the Company was seeking to inducethese union supporters to resign, as it had earlier caused
union supporters Melanie Matthews and Carol Rohr to re-
sign, in retaliation for their refusal to sign the antiunion peti-
tion. Because doing so would not alter the remedy, I deem
it unnecessary to rule on the further allegation that the
changes in job duties were made unilaterally in violation of
Section 8(a)(5).4. Discipline of Thomas PrushaOn April 29, 1992, Managing Editor Kevin Coffey gavestaff photographer Thomas Prusha a copy of a memo to the
file, stating in the first paragraph (G.C. Exh. 81):Tom Prusha today was given a verbal warning thathis continued failure to follow assignments and/or con-
tinued submission of sloppy photo work may result in
discipline up to and including termination.The day before, Prusha had taken color photos to accom-pany a high school prom story in the paper. On April 29,
Coffey advised Prusha that the best of the color pictures
(G.C. Exh. 82) was not satisfactory and asked him for the
backup photo in black in white, as required for all color as-VerDate 12-JAN-9914:15 Jul 29, 1999Jkt 183525PO 00000Frm 00025Fmt 0610Sfmt 0610D:\NLRB\319\31953apps04PsN: apps04
 374DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
signments. Prusha said he had not taken one. As result, thestory ran without an accompanying photo. (Tr. 1560±1561,
2025±2029.)Kelly gave Prusha a verbal warning for this incident andalso for his submitting a black and white photo that was
``printed off-center on the paper with portions of two edges
of the image missing,'' requiring extra work at the copy desk
before it was used in that day's paper (Tr. 2030±2031; G.C.
Exhs. 83, 84).In addition, as Coffey testified, he gave Prusha a furtherverbal warning for insubordination when Prusha said he
wanted a copy of the memo to the file when it was com-
pleted, because ``You have to keep a file when you can't
trust people'' (Tr. 2032). The memo covered all three inci-
dents that day.Earlier in the year, Coffey had criticized Prusha for otherinstances of ``failure to follow assignments,'' without writing
memos to the file (Tr. 2041). One instance was an assign-
ment on January 29 to ``get a shot of the students in prayer''
during Catholic Schools Week. Prusha instead submitted a
picture of students standing at a church railing, looking at the
camera. (Tr. 2038±2039; R. Exh. 33.) Another was an as-
signment on April 10 (less than 3 weeks before the color-
photo incident). Although Prusha was assigned to get an
``action shot'' of students at a gifted students seminar, he
submitted a photo of a girl, looking at the camera. (Tr.
2035±2036; R. Exhs. 34±36.)The General Counsel argues (in br. at 42) that there wereextenuating circumstances surrounding the color-photo inci-
dent, and I agree, but that fact does not fault the Company's
decision to give Prusha a verbal warning for his failure tofollow instructions to take a backup photo in black and
white. Prusha finally admitted on cross-examination, ``Yes,
that is correct,'' he ``forgot to do so'' (Tr. 1564).The General Counsel also argues (at 43) that the off-centerpicture was used in the paper after being cropped to correct
the error and that there was only a minor delay caused by
the error. But there is no suggestion that this incident, as so-
called ``sloppy photo work,'' would have alone merited a
verbal reprimand. The incident occurred on the same day as
the serious failure to follow backup instructions and after a
recent failure to follow the assignment for an action shot at
the seminar. (Tr. 2042.)Concerning the verbal warning for insubordination, I creditCoffey's testimony about the incident and discredit Prusha's
denial that he made the statement that ``you have to keep a
file when you can't trust people'' (Tr. 1538).I find that the General Counsel has failed to make a primafacie showing that Prusha's union support was a motivating
factor in the Company's decision to discipline him. I there-
fore find that the 8(a)(1) and (3) allegations must be dis-
missed. In the absence of any supporting evidence, I find that
the 8(a)(4) allegation must also be dismissed.Concerning the March 27 public prounion rally that Prushaphotographed ``as a regular news story,'' taking pictures ``in
the parking lot across the street'' of people speaking and
marchingÐone of the pictures being published in the paper
the next day (Tr. 1518; G.C. Exh. 80), the complaint alleges
that the Company by Gorsich ``took photographs of employ-
ees in order to unlawfully engage in surveillance of employ-
ees' union activities.''I agree with the Company's contention in its brief (at 54±55) that the Company ``is a daily newspaper and the rally
was a newsworthy event.'' Moreover, there had been some
unexplained vandalism at the plant, and Gorsich was asked
to take video pictures in the event vandalism or problems oc-
curred (Tr. 1019, 2449; R. 71).Under these circumstances I find that the General Counselhas failed to prove the allegation and that it also must be dis-
missed.5. Change in scheduling vacationsThe nonclerical staff (or ``field staff'') in the circulationdepartment consisted of five persons: Circulation Director
John, Circulation Marketing Director Gorsich, and District
Sales Managers Adams, Bartlett, and Primack.The alleged unlawful change in scheduling vacations in-volves the insistence by Primack, the senior of the three em-
ployees, that the Company honor her seniority and permit her
to take a week of her vacation in the 1992 Christmas period,
even though Gorsich also chose that time on the posted vaca-
tion schedule (R. Exh. 40).The vacation provisions in the collective-bargaining agree-ment (which was in effect until the Company withdrew
union recognition on March 2) provided (G.C. Exh. 2, art.
9):Section 3. Vacation periods for individual full-timeemployees shall be arranged by the [Publisher] with the
rule of seniority followed as far as practicable.Section 4. Vacations may be arranged at any timeduring the year that is satisfactory to both the [Pub-
lisher] and the employee.Both Primack and Gorsich took vacations during theChristmas period in 1991, and both she and John took vaca-
tions during the week of June 22, 1992. Primack credibly
testified she does not recall being told after she and John re-
turned from their June vacations that there had been ``some
coverage problems.'' She recalled that it was sometime that
fall when Gorsich told her that ``there could not be two peo-
ple in the same department off at the same time.'' Gorsich
then explained that John got in trouble for being off from
work the same week that she was off. (Tr. 1609±1612,
1646.)When Gorsich spoke to her about changing her 1992Christmas vacation, Primack insisted, ``I don't understand
why we can't take [our vacations] at the same time we did
last year.'' She finally agreed to reschedule her vacation.
Then, wanting to take the vacation over two weekends (not
on a third Saturday when she was scheduled to work), she
chose the day before and after Thanksgiving for the first long
weekendÐnot noticing on the vacation schedule that Gorsich
had also selected Thanksgiving week to be absent. (Tr.
1612±1613.)When Primack sought John's approval, John said, ``Waita minute, go out and check that board [where the vacation
schedule was posted] to make sure that Mike doesn't have
Thanksgiving.'' She checked and told John, ``Oh, no, he
does have it off.'' John said ``it's only going to affect a cou-
ple of days.... 
Let me talk it over with Mike and I'll getback with you.'' (Tr. 1613±1614.)VerDate 12-JAN-9914:15 Jul 29, 1999Jkt 183525PO 00000Frm 00026Fmt 0610Sfmt 0610D:\NLRB\319\31953apps04PsN: apps04
 375THE INDEPENDENTLater in response, after asking Primack if she had anythingplanned on Thanksgiving week, Gorsich wrote her a memo
(G.C. Exh. 93), stating that she had twice selected conflicting
vacation dates, ``We can't afford to have more than one per-
son in the department on vacation at any one time,'' and
please reschedule her vacation on days that are not in con-
flict. Still protesting, Primack chose a week in December.
(Tr. 1614±1616.)The complaint alleges that the Company ``refused to per-mit Sheri Primack to take her previously approved vacation''
because she assisted the Union and ``gave testimony to the
Board in the form of an affidavit'' and that it unilaterally
changed its vacation policy, violating Section 8(a)(1), (3),
(4), and (5).To the contrary, I find that there is no showing that theCompany was unlawfully motivated. I agree with the Com-
pany's contention in its brief (at 66) that the new policy was
reasonably necessary to ensure adequate coverage of the field
work. I also agree that the Company's handling of the prob-
lem falls within the rights it retained under the management-
rights clause in the previous collective-bargaining agreement,
providing (G.C. Exh. 2, art. 5) that ``All the rights, powers
and authority now or previously exercised by the [Publisher]
are specifically and exclusively retained by the [Publisher]
except as modified by this Agreement.''I therefore find that the 8(a)(1), (3), (4), and (5) allega-tions must be dismissed.6. Denial of merit raiseOn August 5, 1992, 2 months after the Company unilater-ally assigned reporter Douglas Bennett to work half time for
another newspaper, the Alliance Review (as discussed later),
Bennett asked Editor James Davis for a merit raise. As Ben-
nett credibly testified (Tr. 1382±1384), he told DavisI had been working awfully hard for both Alliance and[the Company] and it was getting [time] to sign up for
graduate school classes for the fall again.... I had
been producing so many news stories for both papers
that I felt a merit raise was justified.....A. [Davis] said he'd check into it and get back tome.....
A. [After about 2 weeks, Davis said] the union hasfiled a grievance because of the situation with Alliance
... we can't give you a raise because of the grievance.
....
A. He said it would look like they were trying tobuy their way out of this grievance, was the explanation
he gave me.The grievance, which the Union sent to Publisher Shores onJuly 29, 1992 (G.C. Exh. 14), read as follows:Please be advised that the Guild wishes to grieve aunilateral change in working conditions in that you
have directed a reporter employee to perform duties for
another employer.Please notify me by Wednesday, August 5, as towhen we may schedule this meeting.The complaint alleges that the Company coercively told anemployee he could not receive a requested merit raise be-
cause the Union attempted to file a grievance on his behalf.
The Company admits in its brief (at 70) Davis' ``refusal to
grant the merit raise.'' It contends, however, that Davis'
``perceived incapacity or reluctance'' to risk ``further liabil-
ity'' was justified.The Company was refusing to accept the grievance. It of-fers no explanation of how its giving reporter Bennett a merit
raise to compensate him for the additional work he was
doing, could subject the Company to ``further liability.'' I re-
ject the defense.I find that Davis' telling Bennett that the Union's filingthe grievance was the reason for his ``refusal to grant the
merit raise'' constituted coercive conduct that reasonably
tended to discourage protected concerted activity by the em-
ployees and violated Section 8(a)(1).7. Refusal to publish columnFor years, the Company paid reporter/columnist DennisHighben (a former union officer) $16 a week extra for a
writing a weekly column. On December 2, 1992, Highben
submitted for the December 5 issue of the Weekender, a col-
umn with the heading, ``Words from Soldier's '42 Christmas
Letter'' (G.C. Exh. 16).On December 4, reporter Roland Dreussi (the employee``editor'' of the Weekender), noticed that ``the column had
been pulled.'' On December 7, Dreussi asked Editor James
Davis if ``he had pulled it because he had wanted to run it
closer to Christmas, or if he had just pulled it. He said that
he had just pulled it'' and ``it didn't concern'' Dreussi. (G.C.
Exh. 16; Tr. 190±194, 1743, 1756.)Although not mentioned in this conversation, the Union onDecember 1 filed a charge against the Company in Case 8±
CA±25050, alleging in part that the Company, since July
1992, had ``denied opportunities for overtime pay'' to
Highben. The charge was served on the Company on Decem-
ber 3, the day before Dreussi's conversation with Davis
about the column being pulled (G.C. Exhs. 1N, 1(O)). Davis
did not testify.On December 17, Highben asked Davis ``What's the storywith my column?'' Davis responded that he did not want to
talk about it there in the office, we'd talk about it later.
Highben said, ``[A]t least what's the story with the column
that we have hanging that's in the system. Is it going to run
or not?'' Davis answered that we don't want to talk about
it right now, we'd talk about it later. Davis never gave any
reason for not publishing the column. (Tr. 195±197.)Highben waited until Christmas for the column to be pub-lished and then, on December 30, submitted another column
to be published on January 2, 1993. The Company did not
publish it until January 30, 8 days after being served with
a new charge in Case 8±CA±25153, alleging that the Com-
pany discriminated against Highben by canceling publication
of his weekly column. The Company then resumed the regu-
lar publication of Highben's column until he resigned. (G.C.Exhs. 1T, 1U; Tr. 199±200, 202, 220±224.) The evidence
does not disclose whether the Company's unfair labor prac-
tices were a factor in the Union's loss of this, another union
supporter in the bargaining unit.VerDate 12-JAN-9914:15 Jul 29, 1999Jkt 183525PO 00000Frm 00027Fmt 0610Sfmt 0610D:\NLRB\319\31953apps04PsN: apps04
 376DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
The General Counsel contends (in Br. at 53) that ``An in-ference should be drawn that [the Company] was motivated
by the filing of the charge in Case 8±CA±25050,'' adding:Although some of the above allegations seem minor,when taken as a whole, they demonstrate [the Com-
pany] petty nastiness in retaliating against known union
supporters. Clearly, [the Company] wanted to rid itself
of the Union and it made union supporters suffer in nu-
merous, coercive ways.The Company, which admits in its brief (at 85±86) thatHighben had been a union officer and ``had a history of
being an active member in the Guild,'' offers no defense
other than to contend that ``since a prima facie case of dis-
crimination has not been established, [the Company] was not
obligated to provide rebuttal evidence and offer such a rea-
son.'' I disagree.I find that the General Counsel has made a prima facieshowing that Dennis Highben's support of the Union and the
filing of the December 1 Board charge were motivating fac-
tors in the Company's refusal to publish Highben's Decem-
ber 5, 1992 column and its refusal until January 30, 1993,
to resume publishing the weekly column. The Company hav-
ing failed to meet its burden of proof that it would have
failed to publish the columns in the absence of the protected
concert activity, I find that it violated Section 8(a)(1), (3),
and (4).G. Unilateral Changes in Wages and Conditions1. Unscheduled wage increaseAfter unlawfully repudiating the agreement with the Unionand withdrawing recognition, the Company made a number
of unilateral changes that are alleged to be refusals to bar-
gain, made to undermine and discourage union support. One
of these changes was an unscheduled general wage increase.
It was announced on March 23, granted March 30, and made
effective March 22, the day the Company withdrew its rec-
ognition of the Union (R. Exhs. 68, 69).In its defense, the Company argues in its brief (at 62): ``Itis axiomatic that an employer that has lawfully withdrawn
recognition from a union is thereafter not obligated to bar-
gain with that union.'' Having found that the Company un-lawfully withdrew recognition, I reject this defense. TheCompany also argues that the wage increase was the same
increase that it proposed in negotiations, but does not con-
tend that there was an impasse in the negotiations.I find that the Company unlawfully granted the unilateralMarch 30 general wage increase in violation of its duty to
bargain with the Union, violating Section 8(a)(5) and (1).2. Changes in working conditionsa. Prior contractual provisionsBefore the Company withdrew recognition from theUnion, one-third of the bargaining unit employees (11 of the
33) were reporters. Besides photographer/reporter Thomas
Prusha, they were Douglas Bennett, Stephen Doerschuk,
Margaret Dottavio, Roland Dreussi, Dennis Highben, Mi-
chael Keating, Teresa Melcher, Larry Neeley, JosephShaheen, and Marla Fox Stanford. (Tr. 893A±894A, 897A±898A, 912A, 1743±1745.)As estimated by Managing Editor Coffey, between 30 and40 percent of the stories in the newspaper are derived from
wire services (Associated Press and Scripps-Howard) and
about 5 or 10 percent from ``correspondents,'' who are inde-
pendent contractors, referred to as ``contributors on a space
basis'' in the previous collective-bargaining agreement (Tr.
914A, 952A±955A, 2047±2048, 2053).The contractual provisions setting out the Union's jurisdic-tion over the reporters' work (unchanged in the December 4
tentative agreement on noneconomic issues, G.C. Exh. 49)
were as follows (G.C. Exh. 2, pp. 3, 18):ARTICLE 4, JURISDICTIONSection 1. It is understood and agreed that the juris-diction of the Guild shall be:(a) The kind of work presently performed within theunit covered by this Agreement;(b) Any kind of work similar in nature, or perform-ing similar functions, as the kind of work presently per-
formed in said unit; and,(c) Any other kind of work assigned to be performedwithin the covered unit.....ARTICLE 23, MISCELLANEOUS....Section 5. None of the provisions of the Agreementshall apply to contributors on a space basis whoseproducts such as news stories, feature stories, art work,
photographs, etc., are purchased and whose working
time is not controlled by the [Publisher]. [Emphasis
added.]There was no provision limiting the Company's use of sto-ries from the wire services.For many years there had been an ongoing dispute be-tween the Company and the Union over reconciling these
two seemingly conflicting sections in the agreement. The
Union ``felt the correspondents have infringed upon our bar-
gaining unit work.'' In the December negotiations for a ten-
tative agreement on noneconomic issues, the Company pro-
posed an amendment ``to allow correspondents to do bar-
gaining unit work,'' but the Union rejected the proposed
amendment. The Company and Union reached the tentative
agreement without any clarification to resolve the dispute.(Tr. 958A, 963A±965A.)Until the Company repudiated the prior agreement onMarch 2, it assigned all the news stories (not derived from
the wire services) to either the bargaining unit reporters or
the approximately eight correspondents. The evidence is un-
disputed that the Company had never published non-wire-
service stories from other newspapers or assigned its own re-
porters to cover stories for other newspapers. (Tr. 977, 913A,
962A, 970A±972A, 1822, 2053.)Thus, the reporters were employed under working condi-tions that included exclusive employment for the Company,
with jurisdiction over all stories not assigned to correspond-
ents or derived from wire services.VerDate 12-JAN-9914:15 Jul 29, 1999Jkt 183525PO 00000Frm 00028Fmt 0610Sfmt 0610D:\NLRB\319\31953apps04PsN: apps04
 377THE INDEPENDENTb. Unilateral changesWhile refusing to recognize the Union, the Company madetwo changes in the reporters' working conditions, taking ad-
vantage of the nonunion operation to change the reporters'
status as employees working exclusively for the Company
and being assigned to cover all stories not assigned to cor-
respondents or derived from wire services.The first change occurred on June 8, 1992, when the Com-pany canceled some of reporter Douglas Bennett's regularly
assigned duties and required him to work half time for the
Alliance Review, a newspaper on the east side of the county.
Under this arrangement, he normally reports to work daily at
the Company's plant, but the Company requires him to take
assignments and directions on Alliance work directly from
the Alliance editor and city editor. (Tr. 1360±1368, 1385±
1395, 1403±1411, 1415±1425, 1741, 2009±2015, 2020±2022,
2053±2054; G.C. Exhs. 69±78.)The Union submitted a grievance ``to grieve a unilateralchange in working conditions,'' but the Company made no
response, refusing to accept the grievance (G.C. Exh. 14; Tr.
71).On October 26, 1992, the Company made a further changein the reporters' working conditions. The change resulted in
the loss that morning of an assignment to a bargaining unit
reporter to cover a front-page story, a speech being made by
First Lady Barbara Bush in nearby Canton. The Company
had already assigned Bennett to cover another front-page
story, the trial of a Rev. William Brink for sexually molest-
ing girls in a youth home. (Tr. 972±973.)The Alliance telephoned Editor James Davis that morning,seeking to locate Bennett so that it could assign him to cover
the Bush speech for the Alliance.Both Davis and Managing Editor Coffey asked reporterMarla Stanford if she could ``sit in for [Bennett] that day.''
Having covered the Brink trial the week before, she offered
to cover the morning's testimony by Brink's teenage bride
``because it was so important.'' As she credibly testified, she
had done all the investigative work, had already read the
bride's affidavit, and ``felt that I had enough background that
I would be able to cover the story, and be able just to walk
in.'' But after further consultation (apparently by Coffey or
Davis with the Alliance), Davis told her, ``Never mind, now
the game plan's changed,'' that ``Somebody from Alliance
was going to go cover the Bush speech and Doug was going
to go to the trial.'' (Tr. (Tr. 973±976, 979A±983.)Thus, the Company decided to reaffirm Bennett's assign-ment to cover the Brink trial and not to assign a reporter to
cover the Bush speech. It instead arranged that the Alliance
would assign a reporter to cover the speech for both the Alli-
ance and The Independent.On the front page of the October 27 edition of The Inde-pendent (G.C. Exh. 59), the Brink story carried a byline,
``By Doug Bennett, Independent Staff writer.'' Also on the
front page, the First Lady story carried a byline, ``By George
Salisbury, Alliance Review Writer.'' This was the first time
the Company ever withheld an assignment from a reporter in
the bargaining unit and published a non-wire-service story
covered by a reporter from another newspaper. (Tr. 973A±
978A, 2016.)The complaint alleges that the Company's June 8, 1992 re-quirement that reporter Bennett ``work for another employer,
the Alliance Review'' and its October 26, 1992 change inpolicy regarding ``assigning news stories to nonemployees''relate to conditions of employment in the bargaining unit,
that they are mandatory subjects for bargaining, and that the
Company made the changes without prior notice to the
Union and an opportunity to bargain, violating Section
8(a)(1) and (5).c. Defenses and concluding findingsThe Company contends in its brief (at 73) that the ``termsand conditions of [Bennett's] employment [did not] change[emphasis added] as a result of this arrangement with the Al-
liance Review'' and (at 71) that it was merely ``selling sto-
ries to the Alliance Review.''I reject these contentions as frivolous. Clearly, the assign-ment of Bennett to work half time for the Alliance Review,
under the direction of the Alliance editor and city editor,
changed the bargaining unit reporters' condition of employ-
ment, that they would work exclusively for the Company.The Company also contends (at 77) that ``there is no evi-dence that any employee ... lost any opportunity to work

as a result of [the Company's] using the Barbara Bush
story.''In making this contention, the Company ignores the undis-puted testimony that it decided against assigning reporter
Stanford to cover the Brink story, as Editor Davis and Man-
aging Editor Coffey had discussed with her when the Alli-
ance sought to assign Bennett to cover the Bush speech. By
arranging with the Alliance for it to assign an Alliance re-
porter, instead of Bennett, to cover the Bush speech for both
the Alliance and The Independent, the Company was in a po-
sition to leave Bennett on the Brink assignment. Davis told
Stanford, ``Never mind, now the game plan's changed.''Contrary to the Company's contention that none of thebargaining unit employees ``lost any opportunity to work,''
Stanford lost the opportunity to get the preferred assignment
to cover the Brink trial or, if Bennett retained his assignment
to cover the Brink trial, a bargaining unit reporter ``lost the
opportunity to work'' on the assignment to cover the Bush
speech. The Company was assigning only one instead of two
reporters to cover the two front-page stories.This, of course, changed the bargaining unit reporters'condition of employment, that they would be assigned to
cover all stories not assigned to correspondents or derived
from wire services. If the Company could, at will, ignore the
bargaining unit reporters' jurisdiction over all these assign-
ments and arrange for others, such as reporters for competing
newspapers, to cover its stories, the Company could decimate
their jurisdiction.I therefore reject the Company's contention (at 78) that``the evidence is simply insufficient to establish that it unilat-
erally changed working conditions.''Having rejected the Company's defenses as lacking merit,I find that the Company, without prior notice to the Union
and without an opportunity for the Union to bargain, changed
conditions of employment for reporters in the bargaining
unit, violating Section 8(a)(5) and (1).CONCLUSIONSOF
LAW1. By vesting employee Rebecca Thompson with apparentauthority to act as its agent, the Company is responsible for
her solicitation of employees to sign an antiunion petition to
get rid of the Union and accordingly has engaged in unfairVerDate 12-JAN-9914:15 Jul 29, 1999Jkt 183525PO 00000Frm 00029Fmt 0610Sfmt 0610D:\NLRB\319\31953apps04PsN: apps04
 378DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
labor practices affecting commerce within the meaning ofSection 8(a)(1) and Section 2(6) and (7) of the Act.2. By coercively encouraging employees to sign theantiunion petition, the Company by Publisher Jack Shores
violated Section 8(a)(1).3. By coercively interrogating employees about signing thepetition, soliciting them to sign it, and warning employees
that they could not refrain from supporting either the Com-
pany or the Union during the antiunion campaign, the Com-
pany by Circulation Director Eugene John and Circulation
Marketing Director Michael Gorsich violated Section 8(a)(1).4. By threatening employees with reprisals and by threat-ening an employee with discharge to encourage them to sign
Thompson's petition or form letter opposing the Union, the
Company by John violated Section 8(a)(1).5. By engaging in bad-faith bargaining, repudiating thecollective-bargaining agreement, and withdrawing its recogni-
tion of the Union as the bargaining representative of the em-
ployees in an appropriate bargaining unit, the Company vio-
lated Section 8(a)(5) and (1).6. By discriminatorily disciplining Melanie Matthews andCarol Rohr on February 21, 1992, causing them to resign,
the Company violated Section 8(a)(3) and (1).7. By discriminatorily changing the job duties of artistLinda Heather and advertising dispatch clerk Virginia Meyer
on September 29, 1992, and assigning them less desirable
job duties to induce them to resign, the Company violated
Section 8(a)(3) and (1).8. The Company did not discriminatorily discipline Thom-as Prusha or engage in unlawful surveillance at a public
prounion rally where he was assigned as the photographer.9. The Company did not unlawfully require an employeeto change her scheduled vacation.10. By telling Douglas Bennett that the Union's filing agrievance was the reason for its ``refusal to grant the [re-
quested] merit raise,'' the Company by Editor James Davis
violated Section 8(a)(1).11. By refusing to publish Dennis Highben's weekly col-umn from December 5 to January 30 because of his union
support and the Union's filing a Board charge on his behalf,
the Company by Davis violated Section 8(a)(1), (3), and (4).12. By unilaterally granting the employees a general wageincrease after unlawfully withdrawing its recognition of the
Union, the Company violated Section 8(a)(5) and (1).13. By requiring a reporter to work for another newspaperand to take assignments and directions from its editor and
city editor, and by arranging for the other newspaper to as-
sign its reporter to cover a story, depriving a bargaining unit
reporter of an assignment to cover the story, the Company
unilaterally changed conditions of employment for bargaining
unit reporters, violating Section 8(a)(5) and (1).REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.The Respondent, having unlawfully withdrawn its recogni-tion of the Union and repudiated the collective-bargaining
agreement, must reinstate the December 4, 1991 tentative
agreement for purposes of good-faith bargaining.Having discriminatorily disciplined employees MelanieMatthews and Carol Rohr, causing them to resign in its cam-
paign to get rid of the Union, the Respondent must offer
them reinstatement and make them whole for any loss of
earnings and other benefits, computed on a quarterly basis
from date of the resignations to date of proper offer of rein-
statement, less any net interim earnings, as prescribed in
F.W. Woolworth Co
., 90 NLRB 289 (1950), plus interest ascomputed in New Horizons for the Retarded, 283 NLRB1173 (1987).Having discriminatorily changed job duties of employeesLinda Heather and Virginia Meyer and assigned them less
desirable job duties to induce them to resign, the Respondent
must restore their former job duties.Having refused to grant Douglas Bennett a merit raise be-cause the Union filed a grievance on his behalf, the Re-
spondent must grant the withheld raise retroactive to the date
the raise was refused, plus interest.Having discriminatorily refused to publish DennisHighben's weekly column, the Respondent must make him
whole, plus interest, for his lost earnings for the weeks he
submitted columns for publication and the weeks he would
have submitted columns in the absence of the discrimination.[Recommended Order omitted from publication.]VerDate 12-JAN-9914:15 Jul 29, 1999Jkt 183525PO 00000Frm 00030Fmt 0610Sfmt 0610D:\NLRB\319\31953apps04PsN: apps04
